        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 1 of 87




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALLEGHENY COUNTY EMPLOYEES’
 RETIREMENT SYSTEM, EMPLOYEES’
 RETIREMENT SYSTEM OF THE CITY OF                Case No. 2:20-cv-00200-GAM
 BATON ROUGE AND PARISH OF EAST
 BATON ROUGE, DENVER EMPLOYEES
 RETIREMENT PLAN, INTERNATIONAL
 ASSOCIATION OF MACHINISTS AND
 AEROSPACE WORKERS NATIONAL
 PENSION FUND, and IOWA PUBLIC
 EMPLOYEES’ RETIREMENT SYSTEM,
 Individually and On Behalf of All Others
 Similarly Situated,

                              Plaintiffs,

                       v.

 ENERGY TRANSFER LP, KELCY L.
 WARREN, THOMAS E. LONG,
 MARSHALL MCCREA, and MATTHEW S.
 RAMSEY,

                              Defendants.

                       DEFENDANTS’ ANSWER TO PLAINTIFFS’
                       OPERATIVE CLASS ACTION COMPLAINT

       Defendants Energy Transfer LP, Kelcy L. Warren, Thomas E. Long, Marshall McCrea,

and Matthew S. Ramsey (“Defendants”), deny each and every allegation in Plaintiffs’ Operative

Class Action Complaint (“Complaint”) except as specifically admitted herein, and, using the same

paragraph number as the Complaint, allege and state as follows:
           Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 2 of 87




                                             ANSWER

I.     INTRODUCTION1

       1.      Paragraph 1 purports to describe the action and contains Plaintiffs’ purported legal

conclusions for which no response is required. To the extent a response is required, Defendants

admit that Plaintiffs purport to bring claims under Sections 10(b) and 20(a) of the Exchange Act

and SEC Rule 10b-5 for a purported class of investors. Defendants deny the legal merit of these

claims or that they are appropriate for class certification.

       2.      Admitted.

       3.      Denied.

       4.      Defendants admit that, on September 10, 2018, a pipeline release and fire occurred

on the Revolution pipeline, which caused no injuries. Otherwise, denied.

       5.      Denied.

       6.      Denied.

       7.      Denied, except for the second-to-last sentence, which is admitted.

       8.      Defendants admit that there was planning involved in constructing a pipeline in 21st

century Pennsylvania, including with respect to the geology of Pennsylvania, and the use of HDD.

In all other respects, Paragraph 8 contains Plaintiffs’ argumentative opinions and legal conclusions

for which no response is required and contains terms that are too vague to admit and/or that call

for legal conclusions. To the extent a further response is required, denied.

       9.      Paragraph 9 purports to contain certain subjective opinions and impressions of John

Quigley.    Defendants lack knowledge or information sufficient to form a belief about Mr.



1
 Headings and prefatory material in the Complaint are not substantive allegations to which an
answer is required; if these items are treated or intended as substantive allegations, Defendants
deny them.


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 2
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 3 of 87




Quigley’s subjective opinions and impressions. On that basis, Defendants deny these allegations.

Otherwise, denied.

       10.     Denied.

       11.     Denied.

       12.     Denied.

       13.     Defendants admit that on February 13, 2017, the DEP announced its approval of

permit applications from Sunoco Pipeline L.P. for the PA Pipeline Project/Mariner East 2 Pipeline

Project. Paragraph 13 also purports to contain certain subjective opinions and impressions of John

Quigley. Defendants lack knowledge or information sufficient to form a belief about whether

these statements accurately reflect Mr. Quigley’s subjective opinions and impressions. On that

basis, Defendants deny these allegations. Defendants further lack knowledge or information

sufficient to form a belief as to the truth of Plaintiffs’ characterization of the end of Quigley’s

employment as DEP Secretary. On that basis, Defendants deny these allegations. To the extent a

further response is required, denied.

       14.     Denied.

       15.     Defendants admit that the quoted words, except the bracketed language, in

Paragraph 15 appear, respectively, in Energy Transfer’s transcript of conference calls with

investors held on May 4, 2017, February 22, 2018, and May 10, 2018, and in the various investor

presentations made from May 31, 2017 until August 14, 2018. These documents speak for

themselves and are the best evidence of their contents. Otherwise, denied, including, but not

limited as to, mischaracterizations, bracketed language, added emphases, and selective quotations.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 3
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 4 of 87




       16.      Defendants admit that a section of an existing pipeline was utilized for initial in-

service of ME2. Defendants admit that the Revolution pipeline was not in service as of June 15,

2020, but had previously been in service prior to September 10, 2018. Otherwise, denied.

       17.      Defendants admit that the quoted words, except the bracketed language, in

Paragraph 17 appear, respectively, in Energy Transfer’s transcript of conference calls with

investors held on November 8, 2017, and February 22, 2018, and in a January 26, 2018 StateImpact

Pennsylvania article. These documents speak for themselves and are the best evidence of their

contents.    Otherwise, denied, including, but not limited as to, mischaracterizations, added

emphases, bracketed language, and selective quotations

       18.      Denied.

       19.      Denied.

       20.      Defendants admit that a section of an existing pipeline was utilized for initial in-

service of ME2. Otherwise, denied.

       21.      Defendants admit that, on September 10, 2018, a pipeline release and fire occurred

on the Revolution pipeline, which caused no injuries. Defendants admit that an assessment of the

incident site showed there had been earth movement in the vicinity of the pipeline. Defendants

admit that on October 29, 2018, the DEP issued a field order to ETC Northeast Pipeline, LLC

relating to the Revolution Pipeline project. The order speaks for itself and is the best evidence of

its contents. Defendants admit that the Revolution pipeline was not in service as of June 1, 2020,

but had previously been in service prior to September 10, 2018. Otherwise, denied.

       22.      Paragraph 22 is a characterization of a press release issued by Chester County

District Attorney Tom Hogan on December 19, 2018. Defendants admit that the press release

contains the quoted words in Paragraph 22. The press release speaks for itself and is the best




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 4
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 5 of 87




evidence of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations

and selective quotations.

       23.     Paragraph 23 is a characterization of a press release issued by Chester County

District Attorney Tom Hogan on December 19, 2018. Defendants admit that the press release

contains the quoted words, except the bracketed language, in Paragraph 23. The press release

speaks for itself and is the best evidence of its contents. Otherwise, denied, including, but not

limited as to, mischaracterizations, added emphases, bracketed language, and selective quotations.

       24.     Paragraph 24 is a characterization of a press release issued by Chester County

District Attorney Tom Hogan on August 8, 2019. Defendants admit that the press release contains

the second and third quotations, except the bracketed language, in Paragraph 24, and that an article

published by 3CBS Philly contains the quoted words in the first quotation. The press release and

article speak for themselves and are the best evidence of their contents. Otherwise, denied,

including, but not limited as to, mischaracterizations, added emphases, bracketed language, and

selective quotations.

       25.     Paragraph 25 is a characterization of a November 12, 2019 article published in The

Associated Press. Defendants admit that the article contains the quoted words, except the

bracketed language, in Paragraph 25. The article speaks for itself and is the best evidence of its

contents. Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed

language, and selective quotations.

       26.     Paragraph 26 is a characterization of a press release issued by Chester County

District Attorney Tom Hogan on December 3, 2019. The press release speaks for itself and is the

best evidence of its contents.        Otherwise, denied, including, but not limited as to,

mischaracterizations, added emphases, and selective quotations.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 5
           Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 6 of 87




          27.   Paragraph 27 is a characterization of a press release issued by Chester County

District Attorney Tom Hogan on December 3, 2019. Defendants admit that the press release

contains the quoted words that appear in Paragraph 27. The press release speaks for itself and is

the best evidence of its contents.       Otherwise, denied, including, but not limited as to,

mischaracterizations, added emphases, and selective quotations.

          28.   Denied.

II.       JURISDICTION AND VENUE

          29.   Defendants admit that the Complaint purports to seek remedies pursuant to Section

10(b) and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated

thereunder by the SEC (17 C.F.R. § 240.10b-5). Defendants deny that Plaintiffs are entitled to any

such remedies and further deny all other allegations in Paragraph 29.

          30.   Defendants admit that the Court has jurisdiction over this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

          31.   Defendants admit that venue is proper under § 27 of the Exchange Act and 28

U.S.C. § 1391(b). Defendants admit that they have conducted business in this district. Otherwise,

denied.

          32.   Defendants admit that they used the means and instrumentalities of interstate

commerce to make public statements. Otherwise, denied.

III.      PARTIES

          A.    Lead Plaintiffs

          33.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 33. On that basis, Defendants deny the allegations in Paragraph

33.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 6
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 7 of 87




       34.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 34. On that basis, Defendants deny the allegations in Paragraph

34.

       35.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 35. On that basis, Defendants deny the allegations in Paragraph

35.

       36.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 36. On that basis, Defendants deny the allegations in Paragraph

36.

       37.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 37. On that basis, Defendants deny the allegations in Paragraph

37.

       38.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 38, including the addendum. On that basis, Defendants deny the

allegations in Paragraph 38, including the addendum.

       B.      Defendants

       39.     Admitted.

       40.     Admitted.

       41.     McReynolds has been dismissed from this action and is no longer a Defendant in

this action. To the extent a response is required, admitted.

       42.     Admitted.

       43.     Admitted.

       44.     Admitted.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 7
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 8 of 87




       45.     Hennigan has been dismissed from this action and is no longer a Defendant in this

action. To the extent a response is required, admitted.

       46.     McGinn has been dismissed from this action and is no longer a Defendant in this

action. To the extent a response is required, admitted.

       47.     Defendants admit that Plaintiffs sometimes do so.

       48.     Defendants admit that Plaintiffs sometimes do so.

       49.     Paragraph 49 states legal conclusions for which no response is required. To the

extent a response is required, denied.

IV.    SUMMARY OF THE FRAUD

       A.      Energy Transfer Embarked on the Simultaneous Construction of Several
               Pipeline Projects Through Pennsylvania

       50.     Defendants admit that the Mariner East pipeline system provides the needed

infrastructure to transport propane, ethane and butane, all known as natural gas liquids (NGLs),

from the Marcellus and Utica Shale fields to markets in Pennsylvania and beyond. The second

sentence is admitted. Defendants admit that the DEP has stated that the pipeline will traverse 17

counties in the southern tier of Pennsylvania. Otherwise, denied.

       51.     Admitted.

       52.     Defendants admit that ME2 is an NGL pipeline. Defendants admit that a section

of an existing pipeline was utilized for initial in-service of ME2. Otherwise, denied.

       53.     Defendants admit that they planned to construct ME2X as a 16-inch pipeline

alongside ME2 to provide capacity of up to 250,000 barrels per day. Otherwise, denied.

       54.     Defendants admit that the Revolution Pipeline originates in Butler County,

Pennsylvania and that a cryogenic gas processing plant was planned in Western Pennsylvania and

that the NGLs from this plant were planned to be delivered to Sunoco Logistics’ (SXL) Mariner



DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 8
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 9 of 87




East pipeline system for delivery to domestic and export markets. Defendants admit the final

sentence in Paragraph 54 and that the Revolution project had the potential to increase product

flows to Marcus Hook. Otherwise, denied.

       55.     Defendants lack knowledge or information sufficient to form a belief about the

accuracy and authenticity of the map in Paragraph 55. On that basis, Defendants deny the

allegations in Paragraph 55.

       B.      Energy Transfer Was Motivated to Rush Through the DEP’s Approval of the
               ME2 Permits to Avoid Public Criticism of the Pipeline’s Serious, Undisclosed
               Risks to Human Life

       56.     The first sentence is admitted. Defendants admit that ethane is colorless and

odorless and may be used to produce ethylene, which may be used for a variety of purposes and

end-uses, including detergent and anti-freeze.       Defendants admit that ethane is flammable.

Otherwise, denied.

       57.     Defendants admit that, on September 10, 2018, a pipeline release and fire occurred

on the Revolution pipeline, which caused no injuries. Defendants admit that NGLs are flammable.

Otherwise, Paragraph 57 characterizes an October 26, 2018 article published by The New Yorker.

Defendants admit that the article contains the quoted words in Paragraph 57. The article speaks

for itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as

to, mischaracterizations and selective quotations.

       58.     Paragraph 58 characterizes a publication of the U.S. Department of Energy entitled

Natural Gas Liquids Primer – With a Focus on the Appalachian Region. The article speaks for

itself and is the best evidence of its contents. Defendants admit that ethane processed at the Marcus

Hook terminal may be used for exports. Otherwise, denied.

       59.     The first sentence of Paragraph 59 contains legal arguments for which no response

is required. To the extent a response is required, denied. Defendants lack knowledge or


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 9
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 10 of 87




information sufficient to form a belief as to the truth of the second sentence in Paragraph 59. On

that basis, Defendants deny the allegations in the second sentence of Paragraph 59. Otherwise,

denied. Defendants admit Footnote 1.

       60.     Paragraph 60 purports to characterize an assessment conducted by citizens. The

assessment speaks for itself and is the best evidence of its contents. Otherwise, denied. Footnote

2 purports to characterize an assessment. The assessment speaks for itself and is the best evidence

of its contents. Otherwise, denied.

       61.     Paragraph 61 purports to characterize an assessment conducted by citizens. The

assessment speaks for itself and is the best evidence of its contents. Otherwise, denied.

       62.     Defendants deny Plaintiffs’ characterization of “The Energy Transfer Companies’”

purported subjective motives, and thus deny the first sentence in Paragraph 62. Otherwise, denied.

       C.      Energy Transfer Obtained the ME2 Permits Through Intimidation and
               Coercion of Government Officials Despite the Applications Being Facially
               Deficient

       63.     Defendants admit that Energy Transfer has a Code of Conduct that was mentioned

in its 2016 Form 10-K and published on its website. The 2016 Form 10-K and the Code of Conduct

speak for themselves and are the best evidence of their contents. Otherwise, denied.

       64.     Paragraph 64 purports to characterize Energy Transfer’s Code of Conduct.

Defendants admit that the Code of Conduct contains the quoted words, except the bracketed

language, in Paragraph 64. The Code of Conduct speaks for itself and is the best evidence of its

contents. Otherwise, denied, including, but not limited to, mischaracterizations, added emphases,

bracketed language, and selective quotations.

       65.     Paragraph 65 purports to characterize Energy Transfer’s Code of Conduct.

Defendants admit that the Code of Conduct contains the quoted words, except the bracketed

language, in Paragraph 65. The Code of Conduct speaks for itself and is the best evidence of its


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 10
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 11 of 87




contents.    Otherwise, denied, including, but not limited as to, mischaracterizations, added

emphases, bracketed language, and selective quotations.

       66.      Paragraph 66 purports to characterize Energy Transfer’s Code of Conduct.

Defendants admit that the Code of Conduct contains the quoted words in Paragraph 66. The Code

of Conduct speaks for itself and is the best evidence of its contents. Otherwise, denied including,

but not limited as to, mischaracterizations and selective quotations.

       67.      Paragraph 67 purports to characterize Energy Transfer’s Code of Conduct.

Defendants admit that the Code of Conduct contains the quoted words, except the bracketed

language, in Paragraph 67. The Code of Conduct speaks for itself and is the best evidence of its

contents.    Otherwise, denied including, but not limited as to, mischaracterizations, added

emphases, and selective quotations.

       68.      Paragraph 68 purports to characterize Energy Transfer’s Code of Ethics.

Defendants admit that Energy Transfer has a Code of Ethics, and that the Code of Ethics contains

the quoted words, except the bracketed language, in Paragraph 68. The Code of Ethics speaks for

itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as to,

mischaracterizations, added emphases, bracketed language, and selective quotations.

       69.      Paragraph 69 purports to characterize Energy Transfer’s 2016 10-K and subsequent

filings with the SEC. Defendants admit that the 2016 10-K contains the quoted words, except the

bracketed language, in Paragraph 69. The 2016 10-K and subsequent filings with the SEC speak

for themselves and are the best evidence of their contents. Otherwise, denied, including, but not

limited as to, mischaracterizations, bracketed language, and selective quotations.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 11
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 12 of 87




       70.     Defendants deny the first two sentences in Paragraph 70. The third sentence

characterizes a November 12, 2019 news article published by The Associated Press. The article

speaks for itself and is the best evidence of its contents. Otherwise, denied.

       71.     Defendants deny the first sentence in Paragraph 71. The second sentence states a

legal conclusion for which no response is required. To the extent a response is required, denied.

               1.      2015: Energy Transfer Begins the Permitting Process for ME2

       72.     Defendants admit that the 10-K filed by Energy Transfer on March 2, 2015 stated

that “Mariner East 2 is expected to commence operations in the fourth quarter 2016.” The second

sentence’s use of vague and undefined terms (e.g. “greenfield,” “complex,” and “time

consuming”) renders it insufficiently specific to provide Defendants with the information

necessary to form a belief about the truth of its allegations. Defendants admit that ME2 is

approximately 350 miles and traverses approximately 17 Pennsylvania counties and numerous

properties. Otherwise, denied.

       73.     Defendants admit that ME2 required regulatory review prior to beginning

construction, including permitting by the DEP. Otherwise, denied.

       74.     Paragraph 74 states legal conclusions for which no response is required. To the

extent a response is required, denied.

       75.     Paragraph 75’s first sentence states legal conclusions for which no response is

required. Defendants admit that HDD was used in the construction of ME2 and admit the final

sentence in Paragraph 75. Otherwise, denied. Footnote 3 is admitted.

       76.     Defendants admit that HDD can pose certain risks. The remainder of Paragraph 76

purports to characterize DEP permit proposals. The permit proposals speak for themselves and

are the best evidence of their contents. Otherwise, denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 12
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 13 of 87




       77.     Admitted.

               2.      March-May 2016: After DEP Secretary Quigley Warned Sunoco that
                       DEP Would Deny the ME2 Permits, the Governor “Ushered [Him]
                       Out”

       78.     Denied.

       79.     Paragraph 79 purports to characterize posts on the Twitter account of a third-party.

The Twitter posts speak for themselves and are the best evidence of their contents. Defendants

lack knowledge or information sufficient to confirm or deny the nature of the termination of John

Quigley’s employment with the DEP and, on that basis, deny the allegations. Otherwise, denied,

including, but not limited as to, mischaracterizations and selective quotations.

       80.     Paragraph 80 characterizes a report of John Quigley. Defendants lack knowledge

or information sufficient to form a belief as to the truth in Paragraph 80 and, on that basis, deny

the allegations. Otherwise, denied.

       81.     Denied.

       82.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 82. On that basis, Defendants deny the allegations in Paragraph

82.

       83.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 83, which purports to relate certain subjective opinions and

impressions of John Quigley. On that basis, Defendants deny the allegations in Paragraph 83.

       84.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 84. On that basis, Defendants deny the allegations in Paragraph

84.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 13
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 14 of 87




       85.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 85. On that basis, Defendants deny the allegations in Paragraph

85.

       86.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 86. On that basis, Defendants deny the allegations in Paragraph

86.

       87.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the first two sentences in Paragraph 87 and as to whether Quigley said the words quoted in the

final sentence. On that basis, Defendants deny those allegations. Defendants admit that on

February 13, 2017, the DEP announced its approval of permit applications from Sunoco Pipeline

L.P. for the PA Pipeline Project/Mariner East 2 Pipeline Project. Defendants admit that Energy

Transfer filed a 10-K on February 24, 2017. Otherwise, denied.

               3.     Energy Transfer’s Permits for ME2 Were Riddled with Deficiencies

       88.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 88. On that basis, Defendants deny the allegations in Paragraph

88.

       89.     Paragraph 89 characterizes one of the anonymous public comments received by the

DEP in connection with the approval of Sunoco’s permits. Defendants admit that the anonymous

comment contains the quoted words in Paragraph 89. The comments speak for themselves and are

the best evidence of their contents.     Otherwise, denied, including, but not limited as to,

mischaracterizations and selective quotations.

       90.     Defendants deny the first sentence in Paragraph 90. The remainder of Paragraph

90 characterizes an article published in Philadelphia magazine on July 6, 2019. Defendants admit




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 14
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 15 of 87




that the article contains the quoted words in Paragraph 90. The article speaks for itself and is the

best evidence of its contents.         Otherwise, denied, including, but not limited as to,

mischaracterizations and selective quotations.

       91.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 91. On that basis, Defendants deny the allegations in Paragraph

91.

       92.     The first sentence in Paragraph 92 characterizes technical deficiency letters sent by

the DEP on September 6, 2016. These letters speak for themselves and are the best evidence of

their contents. The remainder of Paragraph 92 characterizes an article published by StateImpact

Pennsylvania on September 15, 2016. Defendants admit that the article contains the quoted words

in Paragraph 92. The article speaks for itself and is the best evidence of its contents. Otherwise,

denied, including, but not limited as to, mischaracterizations, added emphases, and selective

quotations.

       93.     Paragraph 93 characterizes an article published by StateImpact Pennsylvania on

September 15, 2016. Defendants admit that the article contains the quoted words in Paragraph 93.

The article speaks for itself and is the best evidence of its contents. Otherwise, denied, including,

but not limited as to, mischaracterizations and selective quotations.

       94.     Paragraph 94 characterizes an article published in The Philadelphia Inquirer on

November 11, 2016. Defendants admit that the article contains the quoted words in Paragraph 94.

The article speaks for itself and is the best evidence of its contents. Otherwise, denied, including,

but not limited as to, mischaracterizations and selective quotations.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 15
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 16 of 87




                4.     The Pennsylvania DEP Was Statutorily Required to Deny Deficient
                       Permits

       95.      Defendants admit that the DEP conducted certain regulatory review over the ME2

project. Defendants admit that ME2 had the potential to impact soil and water resources.

Otherwise, Paragraph 95 contains legal conclusions for which no response is required. To the

extent a further response is required, denied.

       96.      Paragraph 96 states legal conclusions for which no response is required. To the

extent Paragraph 96 characterizes Pennsylvania statutes, the statutes speak for themselves and are

the best evidence of their contents. Otherwise, denied.

       97.      Paragraph 97 states legal conclusions for which no response is required. To the

extent Paragraph 97 characterizes Pennsylvania statutes, the statutes speak for themselves and are

the best evidence of their contents. Otherwise, denied. Defendants admit that Footnote 4 quotes

the text of 25 PA Code § 105.13a. This statute speaks for itself and is the best evidence of its

contents.    Otherwise, denied, including, but not limited as to, mischaracterizations, added

emphases, and selective quotations.

       98.      Paragraph 98 states legal conclusions for which no response is required. To the

extent a response is required, denied.

       99.      Defendants admit that Sunoco submitted responses to the DEP’s technical

deficiency letters on December 5, 2016. The responses speak for themselves and are the best

evidence of their contents. Defendants lack knowledge or information sufficient to form a belief

about the truth of the DEP’s motivations in determining whether to seek additional public

comment. On that basis, Defendants deny the allegations. Otherwise, denied.

       100.     Paragraph 100 purports to characterize an article from the Pittsburgh Post-Gazette.

Defendants admit that the article contains the quoted words in Paragraph 100. The article speaks



DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 16
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 17 of 87




for itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as

to, mischaracterizations and selective quotations.

       101.    Paragraph 101 purports to characterize an article from the Pittsburgh Post-Gazette.

Defendants admit that the article contains the quoted words in Paragraph 101. The article speaks

for itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as

to, mischaracterizations, added emphases, and selective quotations.

               5.      The Governor’s Office Exerted Undue Pressure on the DEP to Approve
                       the Permits, Which Sailed Through Despite the Deficiencies

       102.    Paragraph 102 purports to characterize an article from StateImpact Pennsylvania

published on January 26, 2018. Defendants admit that the article contains the quoted words, except

the bracketed language, in Paragraph 102. The article speaks for itself and is the best evidence of

its contents. Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed

language, and selective quotations.

       103.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 103. On that basis, Defendants deny the allegations in Paragraph

103.

       104.    Denied.

       105.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 105. On that basis, Defendants deny the allegations in Paragraph

105.

       106.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 106. On that basis, Defendants deny the allegations in Paragraph

106.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 17
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 18 of 87




       107.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 107. On that basis, Defendants deny the allegations in Paragraph

107.

       108.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in the first sentence of Paragraph 108. On that basis, Defendants deny the

allegations in the first sentence of Paragraph 108. The remainder of Paragraph 108 purports to

characterize the transcript of a deposition of Domenic Rocco. Defendants admit that Domenic

Rocco was deposed on October 26, 2017. The deposition transcript and exhibits thereto speak for

themselves and are the best evidence of their contents.         Otherwise, denied.     Footnote 5

characterizes the transcript of a deposition of Domenic Rocco. Defendants admit that Domenic

Rocco was deposed on October 26, 2017. The deposition transcript and exhibits thereto speak for

themselves and are the best evidence of their contents. Otherwise, denied, including, but not

limited as to, mischaracterizations and selective quotations.

       109.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 109. On that basis, Defendants deny the allegations in Paragraph

109.

       110.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 110. On that basis, Defendants deny the allegations in Paragraph

110.

       111.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 111. On that basis, Defendants deny the allegations in Paragraph

111.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 18
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 19 of 87




       112.    Paragraph 112 purports to characterize an article from StateImpact Pennsylvania

published on January 26, 2018. Defendants admit that the article contains the quoted words in

Paragraph 112. The article speaks for itself and is the best evidence of its contents. Otherwise,

denied, including, but not limited as to, mischaracterizations and selective quotations.

       113.    Paragraph 113 purports to characterize an article from StateImpact Pennsylvania

published on January 26, 2018. Defendants admit that the article contains the quoted words in

Paragraph 113. The article speaks for itself and is the best evidence of its contents. Otherwise,

denied, including, but not limited as to, mischaracterizations and selective quotations.

       114.    Paragraph 114 purports to characterize an article from StateImpact Pennsylvania

published on December 10, 2016. Defendants admit that the article contains the quoted words,

except the bracketed language, in Paragraph 114. The article speaks for itself and is the best

evidence of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations,

bracketed language, and selective quotations.

       115.    The first three sentences of Paragraph 115 purport to characterize “technical

deficiency letters” from the DEP, purported drafts thereof, and responses thereto.           These

documents, to the extent they exist, speak for themselves and are the best evidence of their

contents. The remainder of Paragraph 115 purports to characterize an article from StateImpact

Pennsylvania published on February 7, 2017. Defendants admit that the article contains the quoted

words in Paragraph 115. The article speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, mischaracterizations, added emphases, and

selective quotations.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 19
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 20 of 87




       116.    Defendants admit that on February 13, 2017, the DEP announced its approval of

permit applications from Sunoco Pipeline L.P. for the PA Pipeline Project/Mariner East 2 pipeline

project. Otherwise, denied.

       117.    Paragraph 117 purports to characterize articles from StateImpact Pennsylvania.

Defendants admit that the articles contain the quoted words, except the bracketed language, in

Paragraph 117. The articles speak for themselves and are the best evidence of their contents.

Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed language, and

selective quotations.

       118.    The first sentence is denied.      The remainder of Paragraph 118 purports to

characterize permits issued by the DEP. The permits speak for themselves and are the best

evidence of their contents. Otherwise, denied.

       119.    The second and third sentences purport to characterize an article published by

StateImpact Pennsylvania.     Defendants admit that the article contains the quoted words in

Paragraph 119. The article speaks for itself and is the best evidence of its contents. Defendants

lack knowledge or information sufficient to form a belief about the truth of the final sentence in

Paragraph 119 and, on that basis, deny the allegations. Otherwise, denied, including, but not

limited as to, mischaracterizations, added emphases, and selective quotations.

       120.    Paragraph 120 purports to characterize an article from The Guardian published on

April 8, 2019. Defendants admit that the article contains the quoted words in Paragraph 120. The

article speaks for itself and is the best evidence of its contents. Otherwise, denied, including, but

not limited as to, mischaracterizations and selective quotations.

       121.    Paragraph 121 purports to characterize an article from The Guardian published on

April 8, 2019. Defendants admit that the article contains the quoted words in Paragraph 121. The




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 20
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 21 of 87




article speaks for itself and is the best evidence of its contents. Otherwise, denied, including, but

not limited as to, mischaracterizations and selective quotations.

       122.    Paragraph 122 purports to characterize an article from The Guardian published on

April 8, 2019. Defendants admit that the article contains the quoted words, except the bracketed

language, in Paragraph 122. The article speaks for itself and is the best evidence of its contents.

Defendants lack knowledge or information sufficient to form a belief about the truth of the final

sentence in Paragraph 122. On that basis, Defendants deny the allegations. Otherwise, denied,

including, but not limited as to, mischaracterizations, bracketed language, and selective quotations.

       123.    Paragraph 123 purports to characterize an article from StateImpact Pennsylvania

published on December 10, 2016. Defendants admit that the article contains the quoted words,

except the bracketed language, in Paragraph 123. The article speaks for itself and is the best

evidence of its contents. Defendants lack knowledge or information sufficient to form a belief

about the truth of the final sentence in Paragraph 123. On that basis, Defendants deny the

allegations. Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed

language, and selective quotations.

       124.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 124. On that basis, Defendants deny the allegations in Paragraph

124. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations in Footnote 6. On that basis, Defendants deny the allegations in Footnote 6.

       D.      Energy Transfer Ruins Lisa Drive, Bribes Government Officials to Intimidate
               Local Residents and Creates the “Frankenpipe” (Which Causes Delay and
               Reduces the ME2 Throughput)

       125.    Defendants admit the quoted words, except the bracketed language, in Paragraph

125 appear, respectively, in Energy Transfer’s transcript of conference calls with investors held

on November 8, 2017 and February 22, 2018, in an advertisement published in a Harrisburg


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 21
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 22 of 87




newspaper, and in a July 6, 2019 article in Philadelphia magazine. These documents speak for

themselves and are the best evidence of their contents. Otherwise, denied, including, but not

limited as to, mischaracterizations, bracketed language, added emphases, and selective quotations.

       126.    Defendants admit the quoted words, except the bracketed language, in Paragraph

126 appear, respectively, in Energy Transfer’s Form 10-K filed with the SEC on February 24,

2017, and in a presentation made in conjunction with the 2017 MLPA Investor Conference held

in Orlando, Florida. These documents speak for themselves and are the best evidence of their

contents. Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed

language, added emphases, and selective quotations.

       127.    Denied.

       128.    Defendants admit that they began construction after the necessary permits were

issued. Defendants admit that on May 9, 2017, the DEP issued a Notice of Violation to Sunoco

Pipeline, L.P. that states that “on May 3, 2017, the [DEP] received notice of an inadvertent release

of drilling solution . . . in . . . Delaware County.” Defendants admit that the DEP sent Sunoco

Pipeline, L.P. 36 notices of violation relating to pipeline construction activities in 2017 and 55 in

2018. Otherwise, denied.

       129.    Denied.

       130.    Paragraph 130 states legal conclusions for which no response is required. To the

extent a response is required, denied.

               1.      August 2017: As a Result of Litigation, Energy Transfer Is Forced to
                       Re-Evaluate the Risk Profiles of 63 HDD Sites, Including Sites in the
                       Vicinity of Lisa Drive

       131.    Paragraph 131 characterizes a legal filing dated February 13, 2017 before the

Environmental Hearing Board. The filing speaks for itself and is the best evidence of its contents.

Otherwise, denied.


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 22
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 23 of 87




       132.    Paragraph 132 characterizes a legal filing dated February 14, 2017 before the

Environmental Hearing Board. The filing speaks for itself and is the best evidence of its contents.

Otherwise, denied.

       133.    Paragraph 133 characterizes a report to the DEP and an article published by The

Associated Press on October 27, 2018. Defendants admit that the article contains the quoted words

in Paragraph 133. The article and report speak for themselves and are the best evidence of their

contents. Otherwise, denied, including, but not limited as to, mischaracterizations and selective

quotations.

       134.    Paragraph 134 characterizes a legal order made by the Environmental Hearing

Board. Defendants admit that the order contains the words quoted in Paragraph 134 and is signed

by Judge Bernard A. Labuskes, Jr. The order speaks for itself and is the best evidence of its

contents. Otherwise, denied, including, but not limited as to, mischaracterizations and selective

quotations.

       135.    Defendants lack knowledge or information sufficient to form a belief about the truth

of Paragraph 135’s characterizations of the statements and recollections of an unnamed witness.

On that basis, Defendants deny the allegations in Paragraph 135.

       136.    Paragraph 136 characterizes a stipulation of settlement filed in a case before the

Environmental Hearing Board and dated July 26, 2018. The stipulation speaks for itself and is the

best evidence of its contents. Otherwise, denied.

       137.    Paragraph 137 characterizes an article published by StateImpact Pennsylvania on

July 27, 2018. Defendants admit that the article contains the quoted words in Paragraph 137. The

article speaks for itself and is the best evidence of its contents. Otherwise, denied, including, but

not limited as to, mischaracterizations and selective quotations.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 23
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 24 of 87




       138.    Paragraph 138 characterizes a legal order made by the Environmental Hearing

Board on August 10, 2017. The order speaks for itself and is the best evidence of its contents.

Otherwise, denied.

       139.    Paragraph 139 characterizes a legal order made by the Environmental Hearing

Board on August 10, 2017. The order speaks for itself and is the best evidence of its contents.

Otherwise, denied.

       140.    Paragraph 140 purports to characterize a legal order made by the Environmental

Hearing Board on August 10, 2017. Defendants admit that the order contains the quoted words,

except the bracketed language, in Paragraph 140. The order speaks for itself and is the best

evidence of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations,

bracketed language, and selective quotations.

       141.    The first sentence in Paragraph 141 characterizes a legal order made by the

Environmental Hearing Board on August 10, 2017. The order speaks for itself and is the best

evidence of its contents. The remainder of Paragraph 141 characterizes an article published in the

Pittsburgh Post-Gazette. The article speaks for itself and is the best evidence of its contents.

Otherwise, denied. As to Footnote 7, Defendants admit that an HDD IR Plan was filed by Sunoco

dated December 2, 2016. The HDD IR Plan speaks for itself and is the best evidence of its

contents. Otherwise, denied.

       142.    Paragraph 142 characterizes an HDD IR Plan. The plan speaks for itself and is the

best evidence of its contents. Otherwise, denied.

       143.    Paragraph 143 purports to characterize 27 “HDD Reevaluation Reports.” The HDD

Reevaluation Reports speak for themselves and are the best evidence of their contents. Otherwise,




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 24
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 25 of 87




denied, including, but not limited as to, mischaracterizations, added emphases, and selective

quotations. Defendants deny the allegations in Footnote 8.

               2.      November 2017: An Outside Consultant Tells Sunoco to Stop Using
                       HDD in the Exton Area Near Lisa Drive, Yet Sunoco Proceeds and
                       Causes Dangerous Sinkholes

       144.    Defendants admit the first sentence in Paragraph 144 with the exception of the

permit ID numbers Plaintiffs have associated with their respective HDD drilling sites in Paragraph

144. Defendants admit the second sentence. The remainder of Paragraph 144 purports to

characterize the Void Mitigation Plan, which speaks for itself and is the best evidence of its

contents. Otherwise, denied.

       145.    Paragraph 145 characterizes a report from Groundwater & Environmental Services,

Inc. that is publicly available on the DEP’s website and that contains the quoted words in Paragraph

145.   The report speaks for itself and is the best evidence of its contents. Otherwise, denied,

including, but not limited as to, mischaracterizations, added emphases, and selective quotations.

       146.    Denied.

       147.    Denied.

       148.    The first sentence of Paragraph 148 is a characterization of the transcript of

conference calls with investors held on November 8, 2017. The transcript speaks for itself and is

the best evidence of its contents. Defendants admit that the quoted words in the first sentence of

Paragraph 148 appear in Energy Transfer’s transcript of conference calls with investors held on

November 8, 2017. Defendants admit that on November 16, 2017, the DEP sent a Notice of

Violation to Sunoco Pipeline, L.P., which states that “[o]n November 11, 2017” the DEP “received

notice of an inadvertent release . . . near 479 Lisa Drive.” The second sentence of Paragraph 148

is a characterization of this notice, which speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, mischaracterizations and selective quotations.


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 25
          Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 26 of 87




          149.   Paragraph 149 purports to characterize a class action filing made on March 15,

2018. The filing speaks for itself and is the best evidence of its contents. Otherwise, denied.

          150.   Defendants admit that on November 16, 2017, the DEP sent a Notice of Violation

to Sunoco Pipeline, L.P., in which it states that the DEP conducted an inspection of the area near

479 Lisa Drive in West Whiteland Township, Chester County, PA and enclosed the investigation

report. The investigation report speaks for itself and is the best evidence of its contents. Otherwise,

denied.

          151.   Defendants admit that on November 16, 2017, the DEP sent a Notice of Violation

to Sunoco Pipeline, L.P. The Notice of Violation speaks for itself and is the best evidence of its

contents. Otherwise, denied.

          152.   Defendants admit that on November 16, 2017, the DEP sent a Notice of Violation

to Sunoco Pipeline, L.P. Paragraph 152 characterizes that Notice of Violation. The Notice of

Violation speaks for itself and is the best evidence of its contents. Otherwise, denied.

          153.   Defendants admit that on November 16, 2017, the DEP sent a Notice of Violation

to Sunoco Pipeline, L.P. Paragraph 153 characterizes that Notice of Violation. The Notice of

Violation speaks for itself and is the best evidence of its contents. Otherwise, denied.

          154.   Denied.

          155.   Paragraph 155 characterizes an email dated July 17, 2018. Defendants admit that

the email contains the quoted words in Paragraph 155. The email speaks for itself and is the best

evidence of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations

and selective quotations. Footnote 9 is admitted.

          156.   Paragraph 156 characterizes an article in Philadelphia magazine dated March 22,

2018. Defendants admit that the article contains the quoted words, except the bracketed language,




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 26
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 27 of 87




in Paragraph 156. The article speaks for itself and is the best evidence of its contents. Otherwise,

denied, including, but not limited as to, mischaracterizations, bracketed language, added emphases,

and selective quotations.

       157.    Paragraph 157 characterizes purported filings by “the Lisa Drive Plaintiffs.” The

reports speak for themselves, to the extent they exist, and are the best evidence of their contents.

Otherwise, denied, including but not limited as to, mischaracterizations, bracketed language, and

selective quotations.

       158.    Paragraph 158 characterizes purported filings by “the Lisa Drive Plaintiffs.”

Defendants admit that the filing contains the quoted words, except the bracketed language, in

Paragraph 158. Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed

language, and selective quotations.

       159.    Paragraph 159 purports to characterize a PUC Press release published on January

21, 2019. Defendants admit that the press release contains the quoted words, except the bracketed

language, in Paragraph 159. The press release speaks for itself and is the best evidence of its

contents. Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed

language, and selective quotations.

       160.    Paragraph 160 characterizes an article on Philadelphia.CBSlocal.com dated

January 21, 2019. Defendants admit that the article contains the quoted words in Paragraph 160.

The article speaks for itself and is the best evidence of its contents. Otherwise, denied, including,

but not limited as to, mischaracterizations and selective quotations.

       161.    Defendants admit that Sunoco bought two homes on Lisa Drive for approximately

$400,000 each. Otherwise, denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 27
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 28 of 87




               3.      2017 Through 2019: Energy Transfer Bribes Pennsylvania State
                       Constables to Intimidate Homeowners on Lisa Drive and Throughout
                       Pennsylvania

       162.    Denied.

       163.    As to the first sentence and the first two bullet points, Defendants admit that Energy

Transfer has a Code of Conduct that was mentioned in its 2016 and 2017 10-Ks and published on

its website. The Code of Conduct contains the quoted words, except the bracketed language, in

the first sentence and the first two bullet points. The 2016 10-K, 2017 10-K, and the Code of

Conduct speak for themselves and are the best evidence of their contents. As to the third bullet

point, Defendants admit that the website energytransferfacts.com published a statement on

December 21, 2018 containing the quoted words, except for the bracketed language, in the third

bullet point. The statement speaks for itself and is the best evidence of its contents. As to the

fourth bullet point, Defendants admit that an article published by StateImpact Pennsylvania on

January 4, 2019 contains the quoted words. The article speaks for itself and is the best evidence

of its contents. As to the fifth bullet point, Defendants admit that an article published by NBC10

Philadelphia contains the quoted words. The article speaks for itself and is the best evidence of

its contents. As to the sixth bullet point, Defendants admit that an article published by Law360.com

on March 12, 2019 contains the quoted words in the second and third set of quotation marks in the

sixth bullet point. The article speaks for itself and is the best evidence of its contents. As to the

seventh bullet point, Defendants admit that a July 6, 2019 article in Philadelphia magazine

contains the quoted words. The article speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, mischaracterizations, added emphases,

bracketed language, and selective quotations.

       164.    Denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 28
          Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 29 of 87




          165.   Paragraph 165 characterizes and selectively quotes purported “internal Energy

Transfer documents” and a text message. These documents, to the extent they exist, speak for

themselves and are the best evidence of their contents. Otherwise, denied, including but not limited

as to, mischaracterizations, added emphases, and selective quotations.

          166.   Paragraph 166 characterizes an email and a criminal complaint. The email, to the

extent it exists, and criminal complaint speak for themselves and are the best evidence of their

contents. Otherwise, denied, including, but not limited to, any and all substantive and legal

allegations of the criminal complaint.

          167.   Paragraph 167 characterizes purported police reports. The police reports, to the

extent they exist, are the best evidence of their contents and speak for themselves. Otherwise,

denied, including, but not limited as to, mischaracterizations and selective quotations.

                 4.     2018: Energy Transfer Cobbles Together a Nearly 100-Year-Old, 12-
                        Inch Pipe with the 20-Inch ME2 Pipe to Create a “Frankenpipe”
                        Through the Pipeline Route Near the Lisa Drive Sinkholes

          168.   Denied.

          169.   Paragraph 169 characterizes and selectively quotes from various ill-defined

“investor presentations.” These documents speak for themselves and are the best evidence of their

contents. Otherwise, denied.

          170.   Denied.

          171.   Paragraph 171 characterizes an article published by StateImpact Pennsylvania on

July 3, 2018. The article speaks for itself and is the best evidence of its contents. Otherwise,

denied.

          172.   Paragraph 172 characterizes an article published by StateImpact Pennsylvania on

July 3, 2018. Defendants admit that the article contains the quoted words, except the bracketed

language, in Paragraph 172. The article speaks for itself and is the best evidence of its contents.


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 29
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 30 of 87




Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed language,

added emphases, and selective quotations.

       173.    Denied.

       174.    Defendants lack knowledge or information sufficient to form a belief about the truth

in Paragraph 174’s characterization of these statements. On that basis, Defendants deny Paragraph

174.

       175.    Defendants admit that, on June 14, 2018, the PUC adopted an order that Paragraph

175 purports to characterize. The order speaks for itself and is the best evidence of its contents.

Defendants deny the second sentence in Paragraph 175. Otherwise, denied, including, but not

limited as to, mischaracterizations and selective quotations.

       176.    Paragraph 176 characterizes statements purportedly made by a third party.

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 176. On that basis, Defendants deny the allegations in Paragraph 176.

       177.    Paragraph 177 characterizes actions and analyses purportedly undertaken by third

parties. Defendants lack knowledge or information sufficient to form a belief about the truth in

Paragraph 177’s characterization of these actions and analyses. On that basis, Defendants deny

the allegations in Paragraph 177.

       178.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 178. On that basis, Defendants deny the allegations in Paragraph

178.

       179.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 179. On that basis, Defendants deny the allegations in Paragraph

179.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 30
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 31 of 87




       180.    Defendants admit that, on June 14, 2018, the PUC entered an order that Paragraph

180 purports to characterize. The order speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, mischaracterizations and selective quotations.

       181.    Denied.

               5.       December 2018: Chester County Launches an Investigation of Energy
                        Transfer

       182.    Paragraph 182 characterizes a press release of the Chester County District Attorney.

Defendants admit the press release contains the quoted words, except the bracketed language, in

Paragraph 182. The press release speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed language, and

selective quotations.

       183.    Paragraph 183 characterizes a statement published by Energy Transfer on

December 21, 2018, on its website. Defendants admit that the statement contains the quoted

words, except the bracketed language, in Paragraph 183. The statement speaks for itself and is the

best evidence of its contents.         Otherwise, denied, including, but not limited as to,

mischaracterizations, bracketed language, and selective quotations.

       184.    Paragraph 184 characterizes an article published by StateImpact Pennsylvania on

January 4, 2019. Defendants admit that the article contains the quoted words in Paragraph 184.

The article speaks for itself and is the best evidence of its contents. Otherwise, denied, including,

but not limited as to, mischaracterizations, added emphases, and selective quotations.

       185.    As to the first sentence, Defendants admit that the Delaware County Daily Times

website published an article dated March 5, 2019, which speaks for itself and is the best evidence

of its contents. Defendants further admit that StateImpact Pennsylvania published an article dated

the same day that contains the quoted words, except the bracketed language, in Paragraph 185.



DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 31
          Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 32 of 87




The article speaks for itself and is the best evidence of its contents. Otherwise, denied, including,

but not limited as to, mischaracterizations, bracketed language, and selective quotations.

                 6.     December 2019: DA Hogan Files Criminal Charges Against Energy
                        Transfer’s Security Chief for Bribing Pennsylvania State Constables to
                        Intimidate Homeowners

          186.   Defendants admit that on December 3, 2019, Thomas Hogan issued a press release

that his office had announced the filing of criminal charges against Frank Recknagel containing

the quoted words in the final sentence. The press release speaks for itself and is the best evidence

of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations, added

emphases, and selective quotations.

          187.   Defendants admit that on December 3, 2019 Thomas Hogan issued a press release

containing the quoted words. The press release speaks for itself and is the best evidence of its

contents. Otherwise, denied, including, but not limited as to, mischaracterizations and selective

quotations.

          188.   Paragraph 188 characterizes the criminal complaint discussed in the preceding

Paragraphs. That complaint speaks for itself and is the best evidence of its contents. Otherwise,

denied, including, but not limited as to, any and all substantive and legal allegations of the criminal

complaint.

          189.   Denied.

          190.   Paragraph 190 states legal conclusions for which no response is required.

Moreover, Pennsylvania law speaks for itself and is the best evidence of its contents. Otherwise,

denied.

          191.   Paragraph 191 states legal conclusions for which no response is required.

Moreover, Pennsylvania law speaks for itself and is the best evidence of its contents. Otherwise,

denied.


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 32
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 33 of 87




       192.    Paragraph 192, and Footnote 10, characterize the criminal complaint discussed in

the preceding Paragraphs. The complaint speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, any and all substantive and legal allegations of

the criminal complaint.

       193.    Paragraph 193 characterizes the criminal complaint discussed in the preceding

Paragraphs. The complaint speaks for itself and is the best evidence of its contents. Otherwise,

denied, including but not limited as to, any and all substantive and legal allegations of the criminal

complaint.

       194.    Paragraph 194 characterizes a press release issued by the Chester County District

Attorney’s Office on January 22, 2019. Defendants admit that the press release contains the quoted

words in the final sentence in Paragraph 194. The press release speaks for itself and is the best

evidence of its contents. Defendants lack knowledge or information sufficient to form a belief

about the truth of the remainder of the allegations in Paragraph 194, which concern purported

actions of DA Hogan’s office and “team.” Defendants deny the allegations on this basis.

Otherwise, denied, including, but not limited as to, mischaracterizations, selective quotations and

any and all substantive and legal allegations of the criminal complaint.

       195.    Paragraph 195 characterizes the criminal complaint discussed in the preceding

Paragraphs. The complaint speaks for itself and is the best evidence of its contents. Defendants

lack knowledge or information sufficient to form a belief about the truthfulness of the photographs,

and therefore deny the final sentence in Paragraph 195 on this basis. Otherwise, denied, including

but without limitation as to, any and all substantive and legal allegations of the criminal complaint.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 33
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 34 of 87




       196.    Defendants lack knowledge or information sufficient to form a belief about the

truthfulness of the allegations in Paragraph 196. On that basis, Defendants deny the allegations in

Paragraph 196.

       197.    Defendants lack knowledge or information sufficient to form a belief about the

truthfulness of the allegations in Paragraph 197. On that basis, Defendants deny the allegations in

Paragraph 197.

       198.    Denied as to the final sentence.       Defendants lack knowledge or information

sufficient to form a belief about the truthfulness of the allegations in Paragraph 198. On that basis,

Defendants deny the allegations in Paragraph 198.

       199.    Paragraph 199 characterizes the criminal complaint discussed in the preceding

Paragraphs. The complaint speaks for itself and is the best evidence of its contents. Otherwise,

denied, without limitation, including any and all substantive and legal allegations of the criminal

complaint.

       200.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 200. On that basis, Defendants deny the allegations in Paragraph

200.

       201.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 201. On that basis, Defendants deny the allegations in Paragraph

201.

       202.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 202. On that basis, Defendants deny the allegations in Paragraph

202.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 34
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 35 of 87




       203.    Defendants admit that on August 8, 2019, the Chester County District Attorney’s

Office issued a press release “announc[ing] the arrest” of Robel and Johnson. Defendants admit

that an NBC 10 Philadelphia article published on August 8, 2019 contains the quoted words, except

the bracketed language, in Paragraph 203. The press release and article speak for themselves and

are the best evidence of their contents. Otherwise, denied, including, but not limited as to,

mischaracterizations, added emphases, bracketed language, and selective quotations.

       204.    Defendants admit that on December 3, 2019, DA Hogan published a press release

containing the quoted words in Paragraph 204. The statement speaks for itself and is the best

evidence of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations,

added emphases, and selective quotations.

       205.    Paragraph 205 characterizes the criminal complaint discussed above.                The

complaint speaks for itself and is the best evidence of its contents. Otherwise, denied, including,

but not limited as to, any and all substantive and legal allegations of the criminal complaint.

       206.    Defendants admit Energy Transfer’s affiliates have contracted with TigerSwan

prior to the Mariner East project, including the Dakota Access pipeline. The second through final

sentences of Paragraph 206 characterizes an article published by The Intercept. The article speaks

for itself and is the best evidence of its contents. Otherwise, denied. Defendants believe no

response is required to Footnotes 11 and 12, which contain no allegations. To the extent a response

is required, denied.

       207.    Paragraph 207 characterizes the criminal complaint discussed in the preceding

Paragraphs. The complaint speaks for itself and is the best evidence of its contents. Otherwise,

denied, including but not limited as to, any and all substantive and legal allegations of the criminal

complaint.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 35
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 36 of 87




       208.    Denied as to the first two sentences. The remainder of Paragraph 208 purports to

characterize various TigerSwan and Raven Knights communications. These documents speak for

themselves and are the best evidence of their contents. Otherwise, denied.

       209.    Paragraph 209 characterizes a press release issued by DA Hogan on December 3,

2019. Defendants admit that the press release contains the quoted words in Paragraph 209. The

press release speaks for itself and is the best evidence of its contents. Otherwise, denied, including,

but not limited as to, mischaracterizations, added emphases, and selective quotations.

       E.      Energy Transfer’s Revolution Pipeline Explodes, Rendering the Revolution
               Pipeline Inoperative to this Day

       210.    Denied.

       211.    Denied.

       212.    Paragraph 212 characterizes various Edgemarc and PennEnergy contracts. Those

contracts speak for themselves and are the best evidence of their contents. Defendants lack

sufficient knowledge or information to form a belief about EdgeMarc’s purported motivations.

Otherwise, denied.

       213.    Paragraph 213 characterizes a deposition of Alan Vaina. The deposition speaks for

itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as to,

mischaracterizations and selective quotations.

       214.    Paragraph 214 characterizes a deposition of Adam Arthur. The deposition speaks

for itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as

to, mischaracterizations and selective quotations.

       215.    Defendants deny the first sentence in Paragraph 215. Defendants admit that Energy

Transfer’s May 4, 2017 conference call transcript contains the quoted words in the first bullet

point. Defendants admit that Energy Transfer’s August 9, 2017 conference call transcript contains



DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 36
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 37 of 87




the quoted words in the second bullet point. Defendants admit that Energy Transfer’s November

8, 2017 conference call transcript contains the quoted words, except the bracketed language, in the

third bullet point. Defendants admit that Energy Transfer’s February 22, 2018 conference call

transcript contains the quoted words in the fourth bullet point. Defendants admit that Energy

Transfer’s May 10, 2018 conference call transcript contains the quoted words in the fifth bullet

point. Defendants admit that Energy Transfer’s August 9, 2018 conference call transcript contains

the quoted words, except the bracketed language, in the sixth bullet point. The conference call

transcripts speak for themselves and are the best evidence of their contents. Otherwise, denied,

including, but not limited as to, mischaracterizations, bracketed language, added emphases, and

selective quotations.

       216.    Denied.

       217.    Denied.

       218.    Defendants admit that, on September 10, 2018, a pipeline release and fire occurred

on the Revolution pipeline, which caused no injuries. Otherwise, denied.

       219.    Denied.

       220.    Denied.

               1.       Energy Transfer Commits Hundreds of Permit Violations When
                        Constructing the Revolution Pipeline

       221.    The first sentence is admitted. Otherwise, Paragraph 221 characterizes the ESCG

permits.   These permits speak for themselves and are the best evidence of their contents.

Otherwise, denied, including, but not limited as to, mischaracterizations and selective quotations.

       222.    Defendants admit that Terracon issued a Geohazard Evaluation Report. Otherwise,

Paragraph 222 purports to characterize the Hazard Report. Defendants admit that the Hazard

Report contains the quoted words, except the bracketed language, in Paragraph 222. The Hazard



DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 37
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 38 of 87




Report speaks for itself and is the best evidence of its contents. Otherwise, denied, including, but

not limited as to, mischaracterizations, bracketed language, added emphases, and selective

quotations.

       223.    Paragraph 223 purports to characterize the Hazard Report. Defendants admit that

the Hazard Report contains the quoted words in Paragraph 223. The Hazard Report speaks for

itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as to,

mischaracterizations, added emphases, and selective quotations.

       224.    Paragraph 224 purports to characterize the Hazard Report. Defendants admit that

the Hazard Report contains the quoted words in Paragraph 224. The Hazard Report speaks for

itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as to,

mischaracterizations and selective quotations.

       225.    Paragraph 225 purports to characterize the Hazard Report. Defendants admit that

the Hazard Report contains the quoted words, except the bracketed language, in Paragraph 225.

The Hazard Report speaks for itself and is the best evidence of its contents. Otherwise, denied,

including, but not limited as to, mischaracterizations, bracketed language, added emphases, and

selective quotations.

       226.    Denied.

       227.    Denied.

       228.    Paragraph 228 purports to characterize certain ESCG permits, PCSM Plans, and

E&S Plans. These permits speak for themselves and are the best evidence of their contents.

Otherwise, denied, including, but not limited as to, mischaracterizations and selective quotations.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 38
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 39 of 87




       229.    Paragraph 229 purports to characterize certain E&S Plans. These permits speak for

themselves and are the best evidence of their contents. Otherwise, denied, including, but not

limited as to, mischaracterizations, bracketed language, and selective quotations.

       230.    Paragraph 230 purports to characterize certain responses to E&S Plans. These

responses speak for themselves and are the best evidence of their contents. Otherwise, denied.

       231.    The first and third sentences in Paragraph 231 are denied. Defendants admit that,

in June 2018, ETC Northeast Pipeline LLC entered into a Consent Order and Agreement with the

DEP to settle various statutory and common law claims relating to soil discharge into, and erosion

of the stream bed of, Raccoon Creek in Center Township, Pennsylvania during construction of the

Revolution Pipeline. Defendants lack knowledge or information sufficient to form a belief about

the truth of Paragraph 231’s allegations concerning purported actions taken by and conclusions of

the DEP prior to the entry of the Consent Order and Agreement. On that basis, Defendants deny

the allegations. Otherwise, denied.

       232.    The first sentence of Paragraph 232 states legal conclusions for which no response

is required. To the extent a response is required, denied. Otherwise, Paragraph 232 purports to

characterize the June 2018 Consent Order and Agreement. The June 2018 Order speaks for itself

and is the best evidence of its contents. Otherwise, denied, including, but not limited as to,

mischaracterizations and selective quotations.

       233.    Defendants admit that Energy Transfer informed investors of the existence of the

June 2018 Order. Defendants deny the remaining allegations in Paragraph 233, including but not

limited as to any allegation that Defendants’ disclosures were materially insufficient or misleading

in any way.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 39
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 40 of 87




       234.    Paragraph 234 characterizes the June 2018 Order which speaks for itself and is the

best evidence of its contents. Defendants admit that the Energy Transfer or one of its affiliates

received certain citations in the construction of the Revolution pipeline. Those citations speak for

themselves and are the best evidence of their contents. Otherwise, denied.

       235.    Defendants admit that an incident involving movement of fill slope in the pipeline

right-of-way near Penny Hollow Road was first observed in February 2018. The remainder of

Paragraph 235 selectively quotes from various unidentified documents, which speak for

themselves and are the best evidence of their contents. Otherwise, denied, including, but not

limited as to, mischaracterizations and selective quotations.

       236.    Denied.

       237.    Denied.

       238.    Paragraph 238 characterizes a Consent Order and Agreement of January 3, 2020

between ETC Northeast Pipeline, LLC and the DEP. The Consent Order and Agreement speaks

for itself and is the best evidence of its contents. Otherwise, denied.

       239.    Defendants admit that the Consent Order and Agreement of January 3, 2020

between ETC Northeast Pipeline, LLC and the DEP states that ETC reported that the Revolution

Pipeline was mechanically complete and ready to be placed into commercial service on or about

June 1, 2018. Otherwise, denied, including, but not limited as to, mischaracterizations, added

emphases, bracketed language, and selective quotations.

       240.    Paragraph 240 purports to describe the contents of various daily reports prepared

by Primoris Services Corp. and the Hanging H Company. The reports speak for themselves and

are the best evidence of their contents. Otherwise, denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 40
          Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 41 of 87




          241.   Paragraph 241 purports to describe the contents of various government reports. The

reports speak for themselves and are the best evidence of their contents. Otherwise, denied.

          242.   Denied.

                 2.     September 2018: Energy Transfer’s Egregious Misconduct Causes the
                        Revolution Pipeline to Explode

          243.   Denied.

          244.   Defendants admit that, on September 10, 2018, a pipeline release and fire occurred

on the Revolution pipeline, which caused no injuries. Otherwise, denied.

          245.   Defendants lack knowledge or information sufficient to form a belief about the truth

in Paragraph 245’s characterization of the experiences of unidentified individuals. Otherwise,

denied.

          246.   Defendants lack knowledge or information sufficient to form a belief about the truth

in Paragraph 246’s characterization of the experiences of unidentified individuals. Defendants

lack knowledge or information sufficient to form a belief as to the authenticity of the photographs

in Paragraph 246. Otherwise, denied.

          247.   Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 247. On that basis, Defendants deny the allegations.

          248.   Paragraph 248 purports to characterize a letter sent to residents of Ivy Lane. The

letter speaks for itself and is the best evidence of its contents. The third sentence is denied.

Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed language, and

selective quotations.

                 3.     Energy Transfer’s Response to the Revolution Explosion Worsens
                        Investors’ Losses

          249.   Defendants deny the first two sentences in Paragraph 249. The remaining sentences

purport to characterize letters sent to EdgeMarc and PennEnergy. The letters speak for themselves


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 41
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 42 of 87




and are the best evidence of their contents. Otherwise, denied, including, but not limited as to,

mischaracterizations, added emphases, and selective quotations.

        250.    Denied.

        251.    The first sentence in Paragraph 251 purports to characterize contracts with

EdgeMarc and PennEnergy. The contracts speak for themselves and are the best evidence of their

contents. The second and third sentences are legal conclusions for which no response is required.

To the extent a response is required, the second and third sentences are denied. Defendants lack

knowledge or information sufficient to form a belief as to the truth of the final sentence in

Paragraph 251. Otherwise, denied.

        252.    Defendants admit that the Beaver County Conservation District issued multiple

citations.   The citations speak for themselves and are the best evidence of their contents.

Otherwise, denied, including, but not limited as to, mischaracterizations and selective quotations.

        253.    Defendants admit that PennEnergy and EdgeMarc raised contractual disputes with

an affiliate of Energy Transfer. Otherwise, denied.

        254.    Paragraph 254 characterizes a post-incident investigation report. The report speaks

for itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as

to, mischaracterizations and selective quotations.

                4.     Energy Transfer’s Post Explosion Misconduct and Misrepresentations

        255.    Defendants admit that on October 29, 2018, the DEP issued a Compliance Order to

ETC Northeast Pipeline, LLC, relating to the Revolution Pipeline project. The order speaks for

itself and does not contain the quoted words in Paragraph 255. Otherwise, denied.

        256.    Defendants deny Plaintiffs’ misleading characterization of Energy Transfer’s

change in share price. Defendants admit that, according to publicly available databases, Energy




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 42
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 43 of 87




Transfer’s stock price closed at $15.46 per share on October 26, 2018 and closed at $14.84 per

share on October 29, 2018. Otherwise, denied, including, but not limited as to, any suggestion that

the drop was caused by the issuance of the DEP order discussed above.

       257.    Paragraph 257 characterizes a DEP press release published on October 30, 2018.

Defendants admit that the press release contains the quoted words in Paragraph 257. The press

release speaks for itself and is the best evidence of its contents. Otherwise, denied, including, but

not limited as to, mischaracterizations, added emphases, and selective quotations.

       258.    Defendants admit that an investor presentation dated December 5, 2018 contains

the quoted words, except the bracketed language, in Paragraph 258. The presentation speaks for

itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as to,

mischaracterizations, bracketed language, and selective quotations.

       259.    Paragraph 259 purports to characterize a Notice of Appeal with the Environmental

Hearing Board. The Notice of Appeal speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, mischaracterizations and selective quotations.

       260.    Defendants admit a Stabilization Plan, Landslide Plan, and Updated ESC Plan was

submitted on December 3, 2018. Defendants further admit that between March 1, 2019 and

December 9, 2019, six revisions of the Stabilization Plan, Landslide Plan, and Updated ESC Plan

were submitted and that the DEP issued letters with respect to these revisions on five occasions

between March 1, 2019 and December 9, 2019. Otherwise, denied.

       261.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 261 concerning actions of DEP inspectors.            On that basis,

Defendants deny the allegations. Otherwise, denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 43
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 44 of 87




       262.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 262. On that basis, Defendants deny the allegations in Paragraph

262.

       263.    Denied.

       264.    Defendants deny the first sentence. Defendants admit that the DEP addressed a

letter to Energy Transfer Partners dated February 8, 2019, which speaks for itself and is the best

evidence of its contents. The letter contains the quoted words, except the bracketed language, in

Paragraph 264. Defendants admit that the DEP published a notice dated February 8, 2019, which

speaks for itself and is the best evidence of its contents. Otherwise, denied, including, but not

limited as to, mischaracterizations, bracketed language, and selective quotations.

       265.    Defendants admit that the DEP published a statement dated February 8, 2019. The

statement speaks for itself and is the best evidence of its contents. The statement contains the

quoted words, except the bracketed language, in the first sentence in Paragraph 265. Defendants

admit that the DEP addressed a letter to Energy Transfer Partners dated February 8, 2019. The

letter speaks for itself and is the best evidence of its contents. Defendants admit the letter contains

the quoted words in the final sentence in Paragraph 265. Otherwise, denied, including, but not

limited as to, mischaracterizations, bracketed language, and selective quotations.

       266.    Defendants admit that the transcript of Energy Transfer’s February 21, 2019

conference call contains the quoted words, except the bracketed language. The transcript speaks

for itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as

to, mischaracterizations, added emphases, bracketed language, and selective quotations.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 44
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 45 of 87




       267.    Paragraph 267 characterizes presentations from various investor conferences. The

presentations speak for themselves and are the best evidence of their contents. Otherwise, denied,

including, but not limited as to, mischaracterizations, bracketed language, and selective quotations.

       268.    Defendants admit that the DEP addressed a letter to ETC Northeast Pipeline, LLC

dated December 13, 2019 approving certain plans submitted by ETC pursuant to the DEP’s

October 29, 2018 Order. Otherwise, denied.

       269.    Paragraph 269 characterizes a Consent Order and Agreement of January 3, 2020

between ETC Northeast Pipeline, LLC and the DEP. Defendants admit that the Consent Order

and Agreement contains the quoted words, except the bracketed language, in Paragraph 269. The

Consent Order and Agreement speaks for itself and is the best evidence of its contents. Otherwise,

denied, including, but not limited as to, mischaracterizations, bracketed language, added emphases,

and selective quotations.

       270.    Defendants admit that on May 14, 2019, the DEP issued an order to ETC Northeast

Pipeline, LLC, in which the DEP contends that ETC “[e]liminated at least twenty-three (23)

streams,” “[c]hanged the length of at least one hundred twenty (120) streams,” and “[e]liminated at

least seventeen (17) and altered seventy (70) wetland areas.” Otherwise, denied.

       271.    Defendants admit that the DEP published a statement dated January 3, 2020, stating

that it had “issued a $30.6 million civil penalty to ETC Northeast Pipeline (ETC) for violations

related to the 2018 Revolution Pipeline explosion and fire.” Defendants admit that the statement

contains the quoted words in the final sentence. The statement speaks for itself and is the best

evidence of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations,

added emphases, and selective quotations.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 45
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 46 of 87




       272.    Paragraph 272 purports to characterize the January 2020 Order. Defendants admit

that the January 2020 Order contains the quoted words, except the bracketed language, in

Paragraph 272. That order speaks for itself and is the best evidence of its contents. Otherwise,

denied, including, but not limited as to, mischaracterizations, bracketed language, added emphases,

and selective quotations.

       273.    Defendants admit that an article dated April 27, 2020 published by the Pittsburgh

Post-Gazette, contains the quoted words, except the bracketed language, in Paragraph 273. The

article speaks for itself and is the best evidence of its contents. Otherwise, denied, including, but

not limited as to, mischaracterizations, bracketed language, added emphases, and selective

quotations.

       274.    The first sentence is denied. The remainder of Paragraph 274 characterizes an

article dated April 27, 2020 published by the Pittsburgh Post-Gazette. The article speaks for itself

and is the best evidence of its contents. Otherwise, denied.

       275.    Defendants admit that the January 2020 Order states, “In the event ETC fails to

comply in a timely manner with any term or provisions of this Consent Order and Agreement, ETC

shall be in violation of this Consent Order and Agreement, and . . . shall pay a civil penalty in the

amount of $20,000 per day for each violation.” Paragraph 275 characterizes an article dated April

27, 2020 published by the Pittsburgh Post-Gazette. Defendants admit that the article contains the

quoted words, except the bracketed language, in Paragraph 275. The article speaks for itself and

is the best evidence of its contents.      Otherwise, denied, including, but not limited as to,

mischaracterizations, bracketed language, and selective quotations.

       276.    Defendants admit that an article dated April 27, 2020 published by the Pittsburgh

Post-Gazette contains the quoted words, except the bracketed language, in Paragraph 276. The




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 46
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 47 of 87




article speaks for itself and is the best evidence of its contents. Otherwise, denied, including, but

not limited as to, mischaracterizations, bracketed language, and selective quotations.

       277.    Defendants deny the first sentence. Defendants admit that a Pennsylvania Attorney

General investigation is ongoing. Defendants lack knowledge or information sufficient to form a

belief about the remainder of Paragraph 277. Otherwise, denied.

       F.      Energy Transfer’s Reckless Pipeline Construction Resulted in Scores of
               Additional Violations, Regulatory Scrutiny and Consent Orders

       278.    Denied.

               1.      July 2017: Sunoco Enters Into a Consent Order for Its Repeated ME2
                       Permit Violations that Polluted Drinking Water

        279. The first sentence is denied. Defendants lack knowledge or information sufficient

to form a belief about the truth in Paragraph 279’s contentions about the third party conversations

with the DEP. Otherwise, denied.

       280.    Defendants admit that Sunoco Pipeline, L.P. and the DEP entered into a Consent

Order and Agreement dated July 24, 2017, containing the quoted words. The Consent Order and

Agreement speaks for itself and is the best evidence of its contents. Otherwise, denied, including,

but not limited as to, mischaracterizations, added emphases, and selective quotations.

               2.      Energy Transfer Destroys the Loyalhanna and Raystown Lakes

       281.    Defendants admit that horizontal directional drilling was used as part of the

construction of portions of ME2. Defendants lack knowledge or information sufficient to form a

belief about the truth in Paragraph 281’s allegation concerning surveys conducted by a third party

in 2014. Otherwise, denied.

       282.    Denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 47
       Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 48 of 87




       283.    Paragraph 283 purports to characterize an inspection of the Westmoreland County

Conservation District. The inspection speaks for itself and is the best evidence of its contents.

Otherwise, denied.

       284.    Defendants admit that on December 15, 2017 Sunoco Pipeline L.P. entered into a

Consent Order and Agreement with the DEP, in which the DEP purports to find that:

              “On June 6, 2017, a pump used by Sunoco to contain an IR at Loyalhanna Lake ran
               out of fuel and Sunoco discharged approximately 25 gallons of IR Materials to
               Loyalhanna Lake;”

              “On June 6, 2017, while conducting HDD operations at Loyalhanna Lake, Sunoco
               released an unknown amount of IR Materials to an upland portion of the Recreation
               Area;”

              “On July 16, 2017, the sandbag containment structure installed at the Loyalhanna
               Lake Recreation Area in order to manage IRs failed and Sunoco discharged 20
               gallons of IR Materials to Loyalhanna Lake and 300 gallons to an upland portion
               of the Recreation Area;” and

              “On July 17, 2017, while conducting HDD operations at Loyalhanna Lake, Sunoco
               discharged approximately 80 gallons of IR Materials to Loyalhanna Lake and
               released 720 gallons to an upland portion of the Recreation Area.”

Any further allegations in Paragraph 284 are denied.

       285.    Paragraph 285 purports to characterize an inspection of the Westmoreland County

Conservation District. The inspection speaks for itself and is the best evidence of its contents.

Otherwise, denied.

       286.    Paragraph 286 purports to characterize an inspection of the Westmoreland County

Conservation District. The inspection speaks for itself and is the best evidence of its contents.

Otherwise, denied.

       287.    Defendants admit that on December 15, 2017 Sunoco Pipeline L.P. entered into a

Consent Order and Agreement with the DEP, which Paragraph 287 purports to characterize and

which contains the quoted words. The Consent Order and Agreement speaks for itself and is the



DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 48
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 49 of 87




best evidence of its contents.         Otherwise, denied, including, but not limited as to,

mischaracterizations and selective quotations.

       288.    Denied.

       289.    Defendants admit that on January 3, 2020, Sunoco Pipeline, L.P. entered into a

consent agreement with the DEP in which the DEP purported to find that “[o]n December 11,

2017, Sunoco reported a LOC of approximately 2,000 gallons at the Raystown Lake HDD Site

earlier in the day during the pilot hole stage of the 16-inch diameter pipeline.” The second sentence

is denied. Defendants admit that on January 3, 2020, Sunoco Pipeline, L.P. entered into a consent

agreement with the DEP in which the DEP purported to find that “On December 20, 2017, Sunoco

reported that an approximate 25-gallon IR of HDD fluids (‘drilling fluids’) to the surface of the

ground at the Raystown Lake HDD Site had occurred earlier in the day.” Any further allegations

in Paragraph 289 are denied.

       290.    Defendants admit that on January 3, 2020, Sunoco Pipeline, L.P. entered into a

Consent Order and Agreement with the DEP in which the DEP purported to find that:

               “On March 5, 2018, Sunoco submitted to the Department a report titled
               ‘Incident Assessment Memorandum, HDD Bore No. S2-0150A, Raystown
               Lake’ from Joe Biaglow, PG, and Tim Emerick, Jr., PG, of Rettew to
               Christopher Embry of Sunoco dated March 5, 2018 (‘March 2018 Report’).
               The March 2018 Report indicated that during the construction of the 16-
               inch diameter pipeline, between the December 11, 2017 LOC and
               December 20, 2017 IR, additional LOCs that were previously unreported to
               the Department occurred on December 12, 13, 14, 15, 16, 18, 19, and 20,
               2017, which comprised an additional 948,200 gallons of drilling fluid. The
               HDD IR PPC Plan (dated December 2, 2016 and Revised August 8, 2017)
               that was in effect at the time of the December 2017 LOCs at the Raystown
               Lake HDD Site required Sunoco to immediately report LOCs to DEP upon
               discovery. Sunoco’s failure to report the required LOCs associated with the
               16-inch line construction at the Raystown Lake HDD Site extended from
               December 12, 2017 until March 5, 2018, a total of 83 days.”

Defendants deny any suggestion of wrongful or unlawful conduct. Otherwise, denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 49
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 50 of 87




       291.    Defendants admit that on January 3, 2020, Sunoco Pipeline, L.P. entered into a

Consent Order and Agreement with the DEP in which the DEP purported to find that:

               “On February 18, 2019 Sunoco submitted to the Department a report titled,
               ‘Loss of Returns Summary, Raystown Lake HDD S2-0150’, dated February
               15, 2019 by Greg Ayres, PG, and David Anderson, PG of Rettew (‘February
               2019 Report’). The February 2019 Report indicated that during the
               construction of the 20-inch pipeline at the Raystown Lake HDD Site
               between April 9, 2017 and October 30, 2017, LOCs had occurred on thirty-
               nine (39) separate days, which comprised a total of 2,008,000 gallons of
               drilling fluid. Thirty (30) of the thirty-nine (39) LOCs were required to be
               immediately reported to the Department under the HDD IR PPC Plan (dated
               December 2, 2016 and Revised August 8, 2017) that was in effect at the
               time of their occurrence. However, Sunoco only provided the Department
               with notification of one (1) of the thirty (30) LOCs. Sunoco’s failure to
               report the required LOCs associated with the 20-inch line construction at
               the Raystown Lake HDD Site extended from September 23, 2017 until
               February 18, 2019, a total of 513 days.”

Defendants deny any suggestion of wrongful or unlawful conduct. Any further allegations in

Paragraph 291 are denied.

       292.    Defendants admit that on January 3, 2020, Sunoco Pipeline, L.P. entered into a

Consent Order and Agreement with the DEP in which the DEP purported to find that:

               “On July 16, 2019 Sunoco submitted to the Department a report titled,
               ‘Mariner East II Pennsylvania Pipeline Project, Sediment Profile Imaging,
               Raystown Lake, Pennsylvania, Inadvertent Return Assessment, Horizontal
               Directional Drill (S2-01510), Permit No. E31-234’, dated June 2019 by
               Tetra Tech, Inc. and RJ Diaz and Daughters (‘June 2019 Report’). The June
               2019 Report contained the conclusion that drilling fluid were documented
               on a total of 8.06 acres of lake bottom.”

Defendants deny any suggestion of wrongful or unlawful conduct. Otherwise, denied.

       293.    Paragraph 293 states legal conclusions for which no response is required. To the

extent a response is required, denied.

       294.    Defendants admit that on January 3, 2020, Sunoco Pipeline, L.P. entered into a

Consent Order and Agreement with the DEP. That Consent Order and Agreement speaks for itself

and is the best evidence of its contents. Otherwise, denied.


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 50
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 51 of 87




               3.      December 2017: DEP Issues a Consent Order to Energy Transfer

       295.    Defendants admit that the DEP assessed Sunoco a civil penalty on December 21,

2017. The Assessment speaks for itself and is the best evidence of its contents. Defendants admit

that the DEP’s website states that Sunoco’s “construction activities resulted in accelerated erosion

and sedimentation at three sites in Lebanon County in violation of its permits and the Clean

Streams Law. In each instance, Sunoco was required to install appropriate measures to effectively

minimize the erosion and sedimentation issues at those sites.” The DEP website speaks for itself

and is the best evidence of its contents. Otherwise, denied, including, but not limited as to,

mischaracterizations, added emphases, bracketed language and selective quotations.

               4.      January-February 2018: DEP Temporarily Suspends Construction of
                       ME2, and Issues a $12.6 Million Fine

       296.    Denied.

       297.    Paragraph 297 characterizes the transcript of Energy Transfer’s November 8, 2017

conference call with investors. Defendants admit that the transcript contains the quoted words,

except the bracketed language, in Paragraph 297. The transcript speaks for itself and is the best

evidence of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations,

bracketed language, and selective quotations.

       298.    Paragraph 298 characterizes the transcript of Energy Transfer’s November 8, 2017

conference call with investors. Defendants admit that the November 8, 2017 transcript contains

the quoted words, except the bracketed language, in Paragraph 298. The transcript speaks for itself

and is the best evidence of its contents. Otherwise, denied, including, but not limited as to,

mischaracterizations, bracketed language, and selective quotations.

       299.    Denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 51
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 52 of 87




       300.    Defendants deny the allegations in the first sentence in Paragraph 300. Defendants

admit that on November 16, 2017, the DEP sent a Notice of Violation to Sunoco Pipeline, L.P., in

which the DEP states that it received notice of a release of sediment at Berks Site 1. The Notice

of Violation speaks for itself and is the best evidence of its contents. Otherwise, denied.

       301.    Defendants admit that on November 16, 2017, the DEP sent a Notice of Violation

to Sunoco Pipeline, L.P., in which it states that it conducted inspections on November 13 and 14,

2017 and that the DEP “did not authorize the crossing of the [unnamed tributary] to Hay Creek (S-

Q90) using HDD methodology.” The Notice of Violation speaks for itself and is the best evidence

of its contents. Otherwise, denied.

       302.    Defendants admit that Sunoco Pipeline, L.P.’s Berks County permit states that

“[t]he permittee shall not perform any in-stream work in waters listed by the Pennsylvania Fish

and Boat Commission as Class A wild trout fishery streams and their tributaries between October

1 and April 1 without the prior written approval of the Pennsylvania Fish & Boat Commission’s

Division of Environmental Services[.]” The remainder of Paragraph 302 contains Plaintiffs’ legal

conclusions which do not require a response. To the extent a response is required, denied.

Footnote 13 purports to characterize various permits. The permits speak for themselves and are

the best evidence of their contents. Otherwise, denied.

       303.    Defendants lack knowledge or information sufficient to form a belief about the truth

of Paragraph 303’s allegations about the purported actions of the BCCD. Otherwise, denied.

       304.    Defendants admit that on November 21, 2017, the DEP sent a Notice of Violation

to Sunoco Pipeline, L.P., which states that the DEP “did not authorize the crossing of the [unnamed

tributary] to Cacoosing Creek (S-C33) using HDD methodology.” The Notice of Violation speaks

for itself and is the best evidence of its contents. Otherwise, denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 52
          Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 53 of 87




          305.   Paragraph 305 purports to characterize a written response to the Notice of

Violation. The response speaks for itself and is the best evidence of its contents. Otherwise,

denied.

          306.   Defendants admit that the DEP issued an Administrative Order on January 3, 2018,

which Plaintiffs are characterizing in Paragraph 306. This Order speaks for itself and is the best

evidence of its contents. The third sentence states a legal conclusion for which no response is

required. To the extent a further response is required, denied.

          307.   The first sentence is denied. Otherwise, Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 307. On that basis,

Defendants deny the allegations.

          308.   Defendants admit that on December 22, 2017, the DEP sent a Notice of Violation

to Sunoco Pipeline, L.P., which Plaintiffs are characterizing in Paragraph 308. The Notice of

Violation speaks for itself and is the best evidence of its contents. Otherwise, denied.

          309.   The first sentence is denied, except that Defendants admit that the DEP issued an

Administrative Order on January 3, 2018, which speaks for itself and is the best evidence of its

contents. Defendants admit that the quoted words in Paragraph 309 are from a press release issued

on January 3, 2018. The press release speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, mischaracterizations and selective quotations.

          310.   Defendants admit that the DEP issued an Administrative Order on January 3, 2018.

Defendants admit that the Order contains the quoted words in Paragraph 310. The Order speaks

for itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as

to, mischaracterizations, added emphasis, and selective quotations.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 53
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 54 of 87




       311.    Defendants admit that the DEP issued an Administrative Order on January 3, 2018

that contains the quoted words, except the bracketed language, in Paragraph 311. The Order speaks

for itself and is the best evidence of its contents. Defendants admit that a DEP press release

contains the quoted words in the final sentence in Paragraph 311. The press release speaks for

itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as to,

mischaracterizations, bracketed language, and selective quotations.

       312.    Defendants admit that Jeff Shields was quoted in an article dated January 3, 2018

by StateImpact Pennsylvania as making a statement that contains the quoted words, except the

bracketed language, in Paragraph 312. The statement speaks for itself and is the best evidence of

its contents. Otherwise, denied, including, but not limited as to, mischaracterizations, added

emphases, bracketed language, and selective quotations.

       313.    Defendants admit that Sunoco entered into a Consent Order and Agreement with

the DEP on February 8, 2018 that included a civil penalty. The Consent Order and Agreement

speaks for itself and is the best evidence of its contents. Otherwise, denied.

               5.      April 2018: The DEP Orders Energy Transfer to Pay $355,000 for
                       Multiple Violations of Pennsylvania Law

       314.    Defendants admit that on April 27, 2018 the DEP entered into a Consent

Assessment with Sunoco Pipeline, L.P. that contains the quoted words, except the bracketed

language, in Paragraph 314. The Consent Assessment speaks for itself and is the best evidence of

its contents. Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed

language, added emphases, and selective quotations.

               6.      March-May 2018:    The Public Utility Commission Orders a
                       Temporary Shutdown of ME1 and a Judge Halts ME2 Work

       315.    Defendants admit that on March 7, 2018 the PUC entered an Emergency Order

related to Mariner East. The Emergency Order speaks for itself and is the best evidence of its


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 54
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 55 of 87




contents. The fourth sentence in Paragraph 315 characterizes an article published by StateImpact

Pennsylvania on March 7, 2018. Defendants admit that the article contains the quoted words,

except the bracketed language, in Paragraph 315. The article speaks for itself and is the best

evidence of its contents. Defendants admit the fifth sentence in Paragraph 315. Otherwise, denied,

including, but not limited as to, mischaracterizations, added emphases, bracketed language, and

selective quotations.

       316.    Defendants admit that Pennsylvania State Senator Andrew Dinniman filed a formal

complaint against Sunoco Pipeline, L.P. on April 25, 2018 that contains the quoted words in

Paragraph 316. The criminal complaint speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, mischaracterizations and selective quotations,

and any and all substantive and legal allegations of the criminal complaint.

       317.    Defendants admit that Pennsylvania State Senator Andrew Dinniman filed a formal

complaint against Sunoco Pipeline, L.P. on April 25, 2018. The criminal complaint speaks for

itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as to,

any and all substantive and legal allegations of the criminal complaint.

       318.    Defendants admit that Pennsylvania State Senator Andrew Dinniman filed a

Petition for Emergency Relief on April 25, 2018. The Petition speaks for itself and is the best

evidence of its contents. Otherwise, denied, including, but not limited as to, any and all substantive

and legal allegations of the Petition.

       319.    Defendants admit the first sentence in Paragraph 319. Defendants admit that ALJ

Barnes’s Order contains the quoted words, except the bracketed language, in the third and fourth

sentences in Paragraph 319. The Order speaks for itself and is the best evidence of its contents.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 55
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 56 of 87




Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed language, and

selective quotations.

       320.    Defendants admit that ALJ Barnes’s Order contains the quoted words, except the

bracketed language, in Paragraph 320. The Order speaks for itself and is the best evidence of its

contents. Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed

language, and selective quotations.

       321.    Defendants admit that ALJ Barnes’s Order contains the quoted words, except the

bracketed language, in Paragraph 321. The Order speaks for itself and is the best evidence of its

contents. Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed

language, added emphases, and selective quotations.

       322.    Defendants admit that ALJ Barnes’s Order contains the quoted words in Paragraph

322. The Order speaks for itself and is the best evidence of its contents. Otherwise, denied,

including, but not limited as to, mischaracterizations, added emphases, and selective quotations.

               7.       August 2018: The DEP Fines Energy Transfer $147,000 for
                        Contaminating Private Water Supplies

       323.    Defendants admit that on August 2, 2018 the DEP entered into a Consent

Assessment with Sunoco Pipeline, L.P. that contains the quoted words, except the bracketed

language, in Paragraph 323. The Consent Assessment speaks for itself and is the best evidence of

its contents. Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed

language, and selective quotations.

               8.       August 2019: The DEP Fines Energy Transfer $318,000 for More Than
                        100 Violations of Pennsylvania Law

       324.    Defendants admit that on August 20, 2019 the DEP entered into a Consent

Assessment with Sunoco Pipeline, L.P. The Consent Assessment speaks for itself and is the best

evidence of its contents. Otherwise, denied.


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 56
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 57 of 87




       325.    Defendants admit that on August 21, 2019 the DEP entered into a Consent

Assessment with Sunoco Pipeline, L.P. The Consent Assessment speaks for itself and is the best

evidence of its contents. Otherwise, denied.

       G.      November 2019: The FBI Launches Its Investigation into the Pennsylvania
               Governor’s Office Related to the Permitting Process

       326.    Defendants lack sufficient knowledge or information to form a belief as to the truth

of the allegations of the first sentence of Paragraph 326.         Otherwise, Paragraph 326 is a

characterization of a November 12, 2019 news article published by The Associated Press.

Defendants admit that the article contains the quoted words in Paragraph 326. The article speaks

for itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as

to, mischaracterizations, added emphases, and selective quotations.

       H.      Despite Energy Transfer’s Prior Claims of Purported Pipeline Completion,
               The Intended ME2 Pipeline Remains Unfinished to this Day

       327.    Paragraph 327 purports to characterize Energy Transfer’s August 9, 2018

conference call transcript. The transcript speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, mischaracterizations, added emphases, and

selective quotations.

       328.    Defendants deny the allegations in the first and second sentences in Paragraph 328.

Defendants admit that in March 2020, Energy Transfer submitted requests for waivers from

Governor Wolf’s March 19, 2020 Order suspending non-essential work in Pennsylvania due to the

COVID-19 outbreak. The requests for waivers speak for themselves and are the best evidence of

their contents. Otherwise, denied.

       329.    Defendants admit that in March 2020, Energy Transfer submitted requests for

waivers from Governor Wolf’s March 19, 2020 Order suspending non-essential work in

Pennsylvania due to the COVID-19 outbreak. The requests for waivers speak for themselves and


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 57
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 58 of 87




are the best evidence of their contents. Defendants deny the allegations in the second sentence in

Paragraph 329. Otherwise, denied.

       330.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations Paragraph 330. On that basis, Defendants deny the allegations in Paragraph 330.

V.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
       AND OMISSIONS

       331.    Denied.

       A.      Energy Transfer Misstated Revolution’s and ME2’s Completion Timelines
               and ME2’s Throughput, and Hid Contrary Undisclosed Facts

       332.    The Court dismissed Paragraph 332 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       333.    Denied.

       334.    The Court dismissed Paragraph 334 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       335.    Denied.

       336.    The Court dismissed Paragraph 336 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required.

       337.    Denied.

       338.    The Court dismissed Paragraph 338 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       339.    Denied.

       340.    The Court dismissed the first two bullet points of Paragraph 340 in its April 6, 2021

Order (ECF 65). Thus, no answer to those allegations is required. To the extent a response is

required, denied. Otherwise, Paragraph 340 purports to characterize various presentations. The

presentations speak for themselves and are the best evidence of their contents. Otherwise, denied,


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 58
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 59 of 87




including, but not limited as to, mischaracterizations, added emphases, bracketed language, and

selective quotations.

       341.    Denied.

       342.    Paragraph 342 purports to characterize various presentations. The presentations

speak for themselves and are the best evidence of their contents. Otherwise, denied.

       343.    Defendants deny subpart (i) of Paragraph 343. Otherwise, Paragraph 343 purports

to characterize a transcript of a conference call held on August 9, 2017. Defendants admit that the

transcript contains the quoted words in subparts (ii) and (ii) in Paragraph 343. The transcript of

that conference call speaks for itself and is the best evidence of its contents. Defendants admit that

the August 9, 2017 conference call was attended by Warren. Otherwise, denied, including, but not

limited as to, mischaracterizations, added emphases, and selective quotations.

       344.    Denied.

       345.    Paragraph 345 purports to characterize a transcript of a conference call held on

November 8, 2017. Defendants admit that the conference call transcript contains the quoted words

in Paragraph 345. The transcript of that conference call speaks for itself and is the best evidence

of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed

language, and selective quotations.

       346.    Paragraph 346 purports to characterize a transcript of a conference call held on

November 8, 2017. Defendants admit that the conference call transcript contains the quoted words,

except the bracketed language, in Paragraph 346. The transcript of that conference call speaks for

itself and is the best evidence of its contents. Defendants admit that the November 8, 2017

conference call was attended by Warren. Otherwise, denied, including, but not limited as to,

mischaracterizations, bracketed language, and selective quotations.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 59
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 60 of 87




       347.    Denied.

       348.    Paragraph 348 purports to characterize a transcript of a conference call held on

February 22, 2018. Defendants admit that the conference call transcript contains the quoted words

in Paragraph 348. The transcript of that conference call speaks for itself and is the best evidence

of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations, added

emphases, and selective quotations.

       349.    Paragraph 349 purports to characterize a transcript of a conference call held on

February 22, 2018. Defendants admit that the conference call transcript contains the quoted words

in Paragraph 349. The transcript of that conference call speaks for itself and is the best evidence

of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations, added

emphases, and selective quotations.

       350.    Paragraph 350 purports to characterize a transcript of a conference call held on

February 22, 2018. Defendants admit that the conference call transcript contains the quoted words

in Paragraph 350. The transcript of that conference call speaks for itself and is the best evidence

of its contents. Defendants admit that Warren and McCrea attended the February 22, 2018

conference call. Otherwise, denied, including, but not limited as to, mischaracterizations, added

emphases, and selective quotations.

       351.    Defendants admit that the Consent Order and Agreement of January 3, 2020

between ETC Northeast Pipeline, LLC and the DEP states that ETC reported that the Revolution

Pipeline was “mechanically complete and ready to be placed into commercial service on or about

June 1, 2018.” Otherwise, denied.

       352.    Denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 60
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 61 of 87




       353.    The Court dismissed Paragraph 353 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       354.    Denied.

       355.    The first and second sentences in Paragraph 355 characterize an article in

Philadelphia magazine dated March 22, 2018. Defendants admit that the article contains the

quoted words, except the bracketed language, in Paragraph 355. The article speaks for itself and

is the best evidence of its contents.     Otherwise, denied, including, but not limited as to,

mischaracterizations, bracketed language, and selective quotations.

       356.    Paragraph 356 purports to characterize a transcript of a conference call held on May

10, 2018. The transcript of that conference call speaks for itself and is the best evidence of its

contents. Defendants admit that Warren, Long, and McCrea attended the May 10, 2018 conference

call. Otherwise, denied, including, but not limited as to, mischaracterizations and selective

quotations.

       357.    Paragraph 357 purports to characterize a presentation made at the 2018 J.P. Morgan

Energy Conference.       Defendants admit that the presentation contains the quoted words in

Paragraph 357. The presentation speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, mischaracterizations, added emphases, and

selective quotations.

       358.    The Court dismissed Paragraph 358 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       359.    Denied.

       360.    Paragraph 360 purports to characterize a transcript of a conference call held on

August 9, 2018. The transcript of that conference call speaks for itself and is the best evidence of




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 61
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 62 of 87




its contents. Defendants admit that Warren and McCrea attended the August 9, 2018 conference

call. Otherwise, denied, including, but not limited as to, mischaracterizations, added emphases,

and selective quotations.

       361.    Denied. Defendants believe no response is required to Footnote 14, which contains

no allegations. To the extent a response is required, denied. Footnote 15 purports to characterize

various reports. The reports speak for themselves and are the best evidence of their contents.

Otherwise, denied.

       362.    Denied. As to Footnote 16, Defendants admit that certain parts of ME2 and ME2X

were under construction at the same time. Footnote 17 purports to characterize various reports.

The reports speak for themselves and are the best evidence of their contents. Otherwise, denied.

       363.    Denied.

       364.    Paragraph 364 purports to characterize a transcript of a conference call held on

August 9, 2018. Defendants admit that the transcript of the conference call contains the quoted

words, except the bracketed language, in Paragraph 364. The transcript of the conference call

speaks for itself and is the best evidence of its contents. Otherwise, denied, including, but not

limited as to, mischaracterizations, bracketed language, added emphases, bracketed language, and

selective quotations.

       365.    Denied.

       B.      Energy Transfer Falsely Claimed It Was Constructing Its Pipelines Safely and
               Preserving and Protecting the Environment

       366.    The Court dismissed Paragraph 366 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required.

       367.    Paragraph 367 is a characterization of a January 3, 2018 news article published by

The Philadelphia Inquirer. Defendants admit that the article contains the quoted words in



DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 62
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 63 of 87




Paragraph 367. The article speaks for itself and is the best evidence of its contents. Otherwise,

denied, including, but not limited as to, mischaracterizations, added emphases, and selective

quotations.

       368.    Paragraph 368 is a characterization of February 8, 2018 news articles published by

Reuters and StateImpact Pennsylvania. Defendants admit that the article contains the quoted

words in Paragraph 368. The article speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, mischaracterizations, added emphases, and

selective quotations.

       369.    Denied.

       370.    The Court dismissed Paragraph 370 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       371.    Paragraph 371 is a characterization of a March 22, 2018 news article published by

City Life. Defendants admit that the article contains the quoted words, except the bracketed

language, in Paragraph 371. The article speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed language, and

selective quotations.

       372.    The Court dismissed Paragraph 372 (including Footnote 18) in its April 6, 2021

Order (ECF 65). Thus, no answer is required. To the extent a response is required, denied.

       373.    The Court dismissed Paragraph 373 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       374.    The Court dismissed Paragraph 374 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 63
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 64 of 87




       375.    The Court dismissed Paragraph 375 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       376.    Paragraph 376 is a characterization of a September 25, 2018 news article published

by StateImpact Pennsylvania. Defendants admit that the article contains the quoted words in

Paragraph 376. The article speaks for itself and is the best evidence of its contents. Otherwise,

denied, including, but not limited as to, mischaracterizations, added emphases, and selective

quotations.

       377.    Paragraph 377 is a characterization of an October 21, 2018 news article published

by the Pittsburg Post-Gazette. Defendants admit that the article contains the quoted words, except

the bracketed language, in Paragraph 377. The article speaks for itself and is the best evidence of

its contents. Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed

language, added emphases, and selective quotations.

       378.    Paragraph 378 is a characterization of a November 1, 2018 news article published

by the Observer-Reporter. Defendants admit that the article contains the quoted words in

Paragraph 378. The article speaks for itself and is the best evidence of its contents. Otherwise,

denied, including, but not limited as to, mischaracterizations, added emphases, and selective

quotations.

       379.    The Court dismissed Paragraph 379 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       380.    Paragraph 380 characterizes a statement dated December 21, 2018, and published

on Energy Transfer’s website. Defendants admit that the statement contains the quoted words in

Paragraph 380. The article speaks for itself and is the best evidence of its contents. Otherwise,

denied, including, but not limited as to, mischaracterizations and selective quotations.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 64
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 65 of 87




       381.    Denied.

       C.      Energy Transfer Hid Its Violations of Criminal Statutes and Misstated Its
               Compliance with Its Code of Business Conduct and Ethics

       382.    Defendants admit that Plaintiffs’ claim that the “Class Period” begins on February

24, 2017, when Energy Transfer filed a 10-K with the SEC and that the 10-K is signed by Warren,

Long, McReynolds, McCrea, and Ramsey. Defendants deny that there is any time period for which

a class could be certified. Defendants admit that the quoted words, except the bracketed language,

in Paragraph 382 appear in the 10-K filed on February 24, 2017. The 10-K speaks for itself and is

the best evidence of its contents.       Otherwise, denied, including, but not limited as to,

mischaracterizations, bracketed language, and selective quotations.

       383.    Defendants admit that the quoted words in Paragraph 383 appear in the Code of

Conduct on Energy Transfer’s website. The Code of Conduct speaks for itself and is the best

evidence of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations,

added emphases, and selective quotations.

       384.    Defendants admit that the quoted words in Paragraph 384 appear in the Code of

Conduct on Energy Transfer’s website. The Code of Conduct speaks for itself and is the best

evidence of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations,

added emphases, and selective quotations.

       385.    Defendants admit that the quoted words in Paragraph 385 appear in the Code of

Conduct on Energy Transfer’s website. The Code of Conduct speaks for itself and is the best

evidence of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations,

added emphases, and selective quotations.

       386.    The Court dismissed Paragraph 386 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.



DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 65
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 66 of 87




       387.    The Court dismissed Paragraph 387 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       388.    Defendants admit that the quoted words, except the bracketed language, in

Paragraph 388 appear in the Code of Conduct on Energy Transfer’s website. The Code of Conduct

speaks for itself and is the best evidence of its contents. Otherwise, denied, including, but not

limited as to, mischaracterizations, bracketed language, and selective quotations.

       389.    The Court dismissed Paragraph 389 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       390.    Defendants admit that on February 23, 2018 Energy Transfer filed a 10-K with the

SEC and that the 10-K is signed by Warren, Long, McCrea, McReynolds, and Ramsey.

Defendants admit that the quoted words, except the bracketed language, in Paragraph 390 appear

in the 10-K filed on February 24, 2017. The 10-K speaks for itself and is the best evidence of its

contents. Defendants note that the statements in Paragraph 389 were dismissed, thus, no response

is required to the final sentence in Paragraph 390. Otherwise, denied, including, but not limited

as to, mischaracterizations, bracketed language, and selective quotations.

       391.    The Court dismissed Paragraph 391 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       392.    The Court dismissed Paragraph 392 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       393.    The Court dismissed Paragraph 393 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       394.    Paragraph 394 characterizes an article in NBC Philadelphia magazine dated

January 22, 2019. Defendants admit that the article contains the quoted words in Paragraph 394.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 66
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 67 of 87




The article speaks for itself and is the best evidence of its contents. Otherwise, denied, including,

but not limited as to, mischaracterizations, added emphases, and selective quotations.

       395.    The first sentence is denied. The second sentence in Paragraph 395 characterizes

an article in Philadelphia magazine dated March 22, 2018. Defendants admit that the article

contains the quoted words, except the bracketed language, in Paragraph 395. The article speaks

for itself and is the best evidence of its contents. Otherwise, denied.

       396.    The Court dismissed Paragraph 396 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       397.    The Court dismissed Paragraph 397 in its April 6, 2021 Order (ECF 65). Thus, no

answer is required. To the extent a response is required, denied.

       398.    Paragraph 398 characterizes an NBC 10 Philadelphia article published on August

8, 2019. Defendants admit that the article contains the quoted words in Paragraph 398. The article

speaks for itself and is the best evidence of its contents. Otherwise, denied, including, but not

limited as to, mischaracterizations, added emphases, and selective quotations.

       399.    Denied.

VI.    LOSS CAUSATION – THE TRUTH IS REVEALED TO INVESTORS

       400.    Denied.

       A.      August 9-13, 2018: Energy Transfer Discloses that the Problems with the
               Pipeline Require It to Cobble Together Old and New Pipe, Which Will Reduce
               Throughput and Delay Completion of the ME2 Pipeline

       401.    Paragraph 401 characterizes the transcript of Energy Transfer’s August 9, 2018

conference call. Defendants admit that the transcript contains the quoted words in Paragraph 401.

The transcript speaks for itself and is the best evidence of its contents. Otherwise, denied,

including, but not limited as to, mischaracterizations, added emphases, and selective quotations.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 67
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 68 of 87




       402.    Paragraph 402 characterizes the transcript of Energy Transfer’s August 9, 2018

conference call. The transcript speaks for itself and is the best evidence of its contents. Defendants

admit that the transcript contains the quoted words in Paragraph 402.            Otherwise, denied,

including, but not limited as to, mischaracterizations, added emphases, and selective quotations.

       403.    Defendants deny the allegations in the first and second sentences in Paragraph 403.

Defendants admit that the transcript of Energy Transfer’s August 9, 2018 conference call contains

the quoted words in the remaining sentences of Paragraph 403. The conference call transcript

speaks for itself and is the best evidence of its contents. Otherwise, denied, including, but not

limited as to, mischaracterizations, added emphases, and selective quotations.

       404.    Defendants admit that Wolfe Research, LLC published a pre-market report on

August 10, 2018 that contains the quoted words in Paragraph 404. The report speaks for itself and

is the best evidence of its contents.      Otherwise, denied, including, but not limited as to,

mischaracterizations and selective quotations.

       405.    Defendants admit that Wolfe Research, LLC published a pre-market report on

August 10, 2018 that contains the quoted words in Paragraph 405. The report speaks for itself and

is the best evidence of its contents. Defendants lack knowledge or information sufficient to form

a belief as to the truth of any alleged “private discussion between Energy Transfer and Wolfe

Research” purportedly described in Paragraph 405. To the extent a further response is required,

otherwise, denied, including, but not limited as to, mischaracterizations, added emphases, and

selective quotations.

       406.    Defendants admit that Plaintiffs purport to characterize a Wells Fargo Securities

publication in Paragraph 406. The report speaks for itself and is the best evidence of its contents.

To the extent a further response is required, Defendants otherwise deny Paragraph 406, including,




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 68
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 69 of 87




but not limited as to, mischaracterizations, bracketed language, added emphases, and selective

quotations.

       407.    Denied.

       408.    Defendants deny Plaintiffs’ misleading characterization of Energy Transfer’s

change in share price. Defendants admit that, according to publicly available databases, Energy

Transfer’s stock price closed at $18.45 per share on August 8, 2018 and closed at $17.41 per share

on August 13, 2018. Defendants deny any causal connection between Plaintiffs’ allegations and

the change in stock price. Otherwise, denied. Footnote 19 purports to characterize an October 18,

2018 StateImpact Pennsylvania article. Defendants admit that the quoted words appear in the

article referenced in Footnote 19. The article speaks for itself and is the best evidence of its

contents. Otherwise, denied, including, but not limited as to, mischaracterizations and selective

quotations.

       409.    Denied.

       B.      October 27-29, 2018: The DEP Orders Energy Transfer to Stop Work on the
               Revolution Pipeline

       410.    Defendants deny the first sentence in Paragraph 410. The remainder of Paragraph

410 is a characterization of an October 27, 2018 news article published by the Pittsburgh Post-

Gazette. Defendants admit that the article contains the quoted words, except the bracketed

language, in Paragraph 410. The article speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed language,

added emphases, and selective quotations.

       411.    Defendants admit that on October 29, 2018, the DEP issued a field order to ETC

Northeast Pipeline, LLC, relating to the Revolution Pipeline project. The order speaks for itself

and is the best evidence of its contents. The first and final sentences of Paragraph 411 are



DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 69
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 70 of 87




characterizations of an October 30, 2018 news article published by StateImpact Pennsylvania.

Defendants admit that the quoted words, except the bracketed language, in the first and final

sentences of Paragraph 422 appear in the article. The article speaks for itself and is the best

evidence of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations,

bracketed language, and selective quotations.

       412.    Defendants deny Plaintiffs’ misleading characterization of Energy Transfer’s

change in share price. Defendants admit that, according to publicly available databases, Energy

Transfer’s stock price closed at $15.46 per share on October 26, 2018 and closed at $14.84 per

share on October 29, 2018. Defendants deny any causal connection between Plaintiffs’ allegations

and the change in stock price. Otherwise, denied.

       C.      December 19-21, 2018:        Chester County Launches an Investigation Into
               Energy Transfer

       413.    Paragraph 413 is a characterization of a December 19, 2018 press release issued by

the Chester County District Attorney’s Office. Defendants admit that the press release contains

the quoted words, except the bracketed language, in Paragraph 413. The press release speaks for

itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as to,

mischaracterizations, added emphases, bracketed language, and selective quotations.

       414.    Paragraph 414 is a characterization of a December 19, 2018 article published by

KYW News Radio. Defendants admit that the article contains the quoted words, except the

bracketed language, in Paragraph 414. The article speaks for itself and is the best evidence of its

contents. Otherwise, denied, including, but not limited as to, mischaracterizations, bracketed

language, added emphases, and selective quotations.

       415.    Paragraph 415 is a characterization of a December 20, 2018 article published by

Reuters. The article speaks for itself and is the best evidence of its contents. Otherwise, denied.



DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 70
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 71 of 87




       416.    Defendants deny Plaintiffs’ misleading characterization of Energy Transfer’s

change in share price. Defendants admit that, according to publicly available databases, Energy

Transfer’s stock price closed at $12.94 per share on December 18, 2018 and closed at $12.24 per

share on December 21, 2018.        Defendants deny any causal connection between Plaintiffs’

allegations and the change in stock price. Otherwise, denied.

       417.    Defendants admit that Energy Transfer released a statement on December 21, 2018

that contains the quoted words in Paragraph 417. The statement speaks for itself and is the best

evidence of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations,

added emphases, and selective quotations.

       D.      August 8-12, 2019: Chester County Charges the Constables Hired by Energy
               Transfer with Bribery

       418.    Paragraph 418 is a characterization of an August 8, 2019 article published by 3 CBS

Philly. Defendants admit that the article contains the quoted words, except the bracketed language,

in Paragraph 418. The article speaks for itself and is the best evidence of its contents. Otherwise,

denied, including, but not limited as to, mischaracterizations, bracketed language, added emphases,

and selective quotations.

       419.    Paragraph 419 is a characterization of an August 9, 2019 article published by State

Impact Pennsylvania and WHYY. The article speaks for itself and is the best evidence of its

contents. Otherwise, denied.

       420.    Paragraph 420 is a characterization of an August 9, 2019 article published by

StateImpact Pennsylvania and WHYY. Defendants admit that the article contains the quoted words,

except the bracketed language, in Paragraph 420. The article speaks for itself and is the best

evidence of its contents. Otherwise, denied, including, but not limited as to, mischaracterizations,

bracketed language, added emphases, and selective quotations.



DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 71
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 72 of 87




       421.    Defendants deny Plaintiffs’ misleading characterization of Energy Transfer’s

change in share price. Defendants admit that, according to publicly available databases, Energy

Transfer’s stock price closed at $14.03 per share on August 8, 2019, $13.90 per share on August

8, 2019, and $13.38 per share on August 12, 2019. Defendants deny any causal connection

between Plaintiffs’ allegations and the change in stock price. Otherwise, denied, including, but

not limited as to, mischaracterizations and selective quotations.

       422.    The first two sentences in Paragraph 422 are a characterization of an August 9,

2019 news article published by StateImpact Pennsylvania. Defendants admit that the quoted

words, except the first quotation, appear in the article referenced in Paragraph 422. The article

speaks for itself and is the best evidence of its contents. Otherwise, denied.

       E.      November 12-13, 2019: The Associated Press Discloses the FBI’s Investigation
               into Energy Transfer’s Alleged Bribery of Pennsylvania Officials

       423.    Paragraph 423 is a characterization of a November 12, 2019 article published by

the Associated Press. Defendants admit that the article contains the quoted words in Paragraph

423. The article speaks for itself and is the best evidence of its contents. Otherwise, denied,

including, but not limited as to, mischaracterizations and selective quotations.

       424.    Paragraph 424 is a characterization of a November 12, 2019 article published by

the Philadelphia Inquirer.    Defendants admit that the article contains the quoted words in

Paragraph 424. The article speaks for itself and is the best evidence of its contents. Otherwise,

denied, including, but not limited as to, mischaracterizations, added emphases, and selective

quotations.

       425.    The first sentence in Paragraph 425 is denied.         Defendants deny Plaintiffs’

misleading characterization of Energy Transfer’s change in share price. Defendants admit that,

according to publicly available databases, Energy Transfer’s stock price closed at $11.66 per share



DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 72
          Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 73 of 87




on November 12, 2019 and closed at $11.16 per share on November 13, 2019. Defendants deny

any causal connection between Plaintiffs’ allegations and the change in stock price. Otherwise,

denied.

          426.   Defendants admit that an article published by S&P Global Market Intelligence on

November 13, 2019, contains the quoted words in Paragraph 426. The article speaks for itself and

is the best evidence of its contents.       Otherwise, denied, including, but not limited as to,

mischaracterizations, added emphases, and selective quotations.

          F.     December 3, 2019: Chester County Charges Energy Transfer’s Security
                 Supervisor with Bribery

          427.   Defendants admit that Chester County DA Hogan filed criminal charges against

Frank Recknagel on December 3, 2019. Defendants admit that the December 3, 2019 press release

from the Chester County District Attorney’s Office contains the quoted words in Paragraph 427

and attributes them to DA Hogan. The press release speaks for itself and is the best evidence of

its contents. Otherwise, denied, including, but not limited as to, mischaracterizations, added

emphases, and selective quotations.

          428.   Defendants admit that the December 3, 2019 press release from the Chester County

District Attorney’s Office contains the quoted words in Paragraph 428. The press release speaks

for itself and is the best evidence of its contents. Otherwise, denied, including, but not limited as

to, mischaracterizations, and selective quotations.

          429.   Paragraph 429 characterizes the criminal complaint discussed in the preceding

Paragraphs. That complaint speaks for itself and is the best evidence of its contents. Otherwise,

denied, including, but not limited as to, any and all substantive and legal allegations of the criminal

complaint.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 73
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 74 of 87




       430.    Defendants deny all allegations in the first three sentences in Paragraph 430. The

remainder of Paragraph 430 is a characterization of a December 3, 2019 article published by The

Philadelphia Inquirer. Defendants admit that the article contains the quoted words in Paragraph

430. The article speaks for itself and is the best evidence of its contents. Otherwise, denied,

including, but not limited as to, mischaracterizations, added emphases, and selective quotations.

       431.    Defendants deny Plaintiffs’ misleading characterization of Energy Transfer’s

change in share price. Defendants admit that, according to publicly available databases, Energy

Transfer’s stock price closed at $11.63 per share on December 2, 2019 and closed at $11.40 per

share on December 3, 2019.        Defendants deny any causal connection between Plaintiffs’

allegations and the change in stock price. Otherwise, denied.

       432.    Defendants deny Plaintiffs’ misleading characterization of Energy Transfer’s

change in share price. Defendants admit that, according to publicly available databases, Energy

Transfer’s stock prices closed at the values listed in the chart in Paragraph 432 on the

corresponding dates. Defendants deny any causal connection between Plaintiffs’ allegations and

the change in stock price. Otherwise, denied.

       433.    Denied.

VII.   ADDITIONAL ALLEGATIONS OF SCIENTER

       434.    Denied.

       435.    Denied.

       A.      Senior Energy Transfer and Sunoco Executives Were Personally Involved in
               Pressuring the Governor’s Office and DEP to Grant the Pipeline Permits

       436.    McGinn and Hennigan have been dismissed from this action. To the extent a

response is required, Defendants admit that McGinn and Hennigan were involved in Sunoco’s




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 74
          Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 75 of 87




efforts to coordinate with Pennsylvania government officials regarding permits. Otherwise,

denied.

          437.   McGinn and Hennigan have been dismissed from this action. To the extent a

response is required, the first two sentences in Paragraph 437 are denied. Defendants lack

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 437. On that basis, Defendants deny the remaining allegations in Paragraph 437.

          B.     Energy Transfer Bribed Pennsylvania Constables to Intimidate Residents and
                 Minimize Protests

          438.   Paragraph 438 purports to characterize an email and a criminal complaint. The

email, to the extent it exists, and criminal complaint speak for themselves and are the best evidence

of their contents. Otherwise, denied, including, but not limited as to, mischaracterizations, added

emphases, selective quotations and any and all substantive and legal allegations of the criminal

complaint.

          439.   The first sentence of Paragraph 439 is a characterization of a press release issued

by Chester County District Attorney Tom Hogan on August 8, 2019. The press release speaks for

itself and is the best evidence of its contents. Otherwise, denied.

          440.   Defendants deny the first sentence in Paragraph 440. The remaining sentences in

Paragraph 440 are characterizations of a press release issued by Chester County District Attorney

Tom Hogan on December 3, 2019. Defendants admit that the press release contains the quoted

words in Paragraph 440. The press release speaks for itself and is the best evidence of its contents.

Otherwise, denied, including, but not limited as to, mischaracterizations, added emphases, and

selective quotations.

          441.   Denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 75
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 76 of 87




       442.    Defendants admit that the quoted words in the first sentence in Paragraph 442

appear in the Code of Ethics on Energy Transfer’s website. The Code of Ethics speaks for itself

and is the best evidence of its contents. Otherwise, denied, including, but not limited as to,

mischaracterizations, added emphases, and selective quotations.

       C.      Energy Transfer Executives Knew in Early 2018 that Placing ME2 in Service
               in 2018 Was Impossible without Cutting Corners

       443.    Paragraph 443 purports to characterize Energy Transfer contracts. The contracts

speak for themselves and are the best evidence of their contents. Otherwise, denied.

       444.    Denied.

       445.    Denied.

       446.    Denied.

       447.    Denied.

       448.    Denied.

       449.    Paragraph 449 purports to characterize certain ill-defined investor presentations,

which speak for themselves and are the best evidence of their contents. Otherwise, denied.

       D.      The Pipeline Project Was the Largest Infrastructure Project in the History of
               Pennsylvania, Necessarily Drew the Attention of Energy Transfer’s Senior
               Executives, and Was the Subject of Intense Investor and Press Scrutiny
               Throughout the Class Period

       450.    Denied.

       451.    Paragraph 451 purports to characterize a webpage, certain investor presentations,

and certain transcripts of conference calls. These documents speak for themselves and are the best

evidence of their contents. Otherwise, denied.

       452.    Denied.

       453.    Denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 76
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 77 of 87




       E.      The Pipeline Projects Were the Subject of Intense Regulatory Scrutiny, and
               the Announcement of Each Investigation Further Placed Defendants on Notice
               of the Problems with the Pipelines

       454.    Defendants deny the first sentence. The first bullet point characterizes an article

published by Reuters on December 20, 2018. Defendants admit that the article contains the

quoted words. The article speaks for itself and is the best evidence of its contents. The second

bullet point characterizes a post made by Josh Shapiro on the PA Attorney General Twitter

account on March 12, 2019. The tweet speaks for itself and is the best evidence of its contents.

The third bullet point characterizes Energy Transfer’s Form 10-Q filed on November 7, 2019.

This filing speaks for itself and is the best evidence of its contents. The fourth bullet point

characterizes an article published by The Associated Press on November 12, 2019. The article

speaks for itself and is the best evidence of its contents. Otherwise, denied, including, but not

limited as to, mischaracterizations and selective quotations.

       455.    Denied.

       456.    Defendants admit that an article published by E&E News on October 19, 2020

stated that “State regulators have levied more than $45 million in fines for more than 100

environmental violations against [Defendants].” The article speaks for itself and is the best

evidence of its contents. Defendants admit that they were subjected to several orders from the

DEP during the class period. These orders speak for themselves and are the best evidence of

their contents. Defendants admit that StateImpact Pennsylvania published two articles dated

January 17, 2020 and August 11, 2020 which discuss the way Chester County and Raystown

Lakes were impacted during construction of the Mariner East Pipeline. These articles speak for

themselves and are the best evidence of their contents. Otherwise, denied.

       457.    Denied.

       458.    Denied.


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 77
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 78 of 87




       459.    Denied.

       F.      Defendant McCrea Had Personal Knowledge of the Revolution Failures that
               Contributed to the Subsequent Explosion

       460.    Defendants admit that from November 2015 until October 2018, Defendant

McCrea was the Chief Commercial Officer of Energy Transfer and a Director of Energy Transfer

L.P. Otherwise, Paragraph 460 characterizes the depositions of Alan Vaina and Adam Arthur.

The depositions speak for themselves and are the best evidence of their contents. Otherwise,

denied, including, but not limited as to, mischaracterizations and selective quotations.

       G.      The Revolution Pipeline Explosion and the Sinkholes on Lisa Drive Put
               Energy Transfer on Notice of the Serious Risks Associated with Constructing
               the Pipeline Projects in Pennsylvania

       461.    Denied.

       462.    Defendants admit that the Energy Transfer or one of its affiliates purchased two

homes on Lisa Drive for approximately $400,000 each in 2019. Defendants also admit that Andy

Dinniman filed a Formal Complaint and Petition for Interim Emergency Relief against Sunoco

before the PUC. Otherwise, Paragraph 462 lacks sufficient information and specificity for

Defendants to form a belief about the truth of its allegations. On that basis, Defendants deny the

allegations.

       463.    The first sentence is denied. Defendants admit that certain litigation has followed

the Revolution incident, including litigation with EdgeMarc and PennEnergy. Otherwise, denied.

       464.    Denied.

       H.      Energy Transfer CEO Warren Admitted to Knowing About Energy
               Transfer’s Failures Related to the Pipeline Projects in Pennsylvania

       465.    Denied.

       466.    Denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 78
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 79 of 87




       467.    Paragraph 467 purports to characterize a transcript of a conference call held on

February 21, 2019. Defendants admit that the quoted words, except the bracketed language, appear

in the conference call transcript referenced in Paragraph 467. The transcript of that conference

call speaks for itself and is the best evidence of its contents. Otherwise, denied as to all remaining

allegations, including, but not limited as to, the portion of the second sentence before the colon,

mischaracterizations, bracketed language, added emphases, and selective quotations.

       I.      Energy Transfer CFO Long Assured Investors Each Quarter that Energy
               Transfer Was Committed to Safely and Responsibly Bringing ME2 into
               Service and Admitted to Energy Transfer Making Mistakes

       468.    Defendants admit that the quoted words in Paragraph 468 are found in transcripts

of six Energy Transfer conference calls. The transcripts speak for themselves and are the best

evidence of their contents.          Otherwise, denied, including, but not limited as to,

mischaracterizations and selective quotations.

       469.    Denied.

       470.    Denied.

       J.      Energy Transfer Knew That Pennsylvania’s Geology Provided Challenges But
               Rushed Forward On Construction Through Known Areas of Risky Terrain
               Such As Lisa Drive In Order To Complete The Pipeline

       471.    Denied.

       K.      Defendants Held Themselves Out as Knowledgeable Concerning the Topics
               About Which They Spoke

       472.    Defendants deny the first sentence in Paragraph 472. The second sentence in

Paragraph 472 characterizes Energy Transfer’s conference call transcript from November 8, 2017.

The transcript speaks for itself and is the best evidence of its contents. The third sentence in

Paragraph 472 characterizes an article in Philadelphia magazine dated March 22, 2018.

Defendants admit that the article contains the quoted words in Paragraph 472, except the bracketed



DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 79
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 80 of 87




language. The article speaks for itself and is the best evidence of its contents. To the extent a

response is required, as to the fourth sentence in Paragraph 472, Defendants incorporate the

responses above.     Otherwise, Defendants deny all remaining allegations in Paragraph 472,

including, but not limited as to, mischaracterizations, bracketed language, and selective quotations.

VIII. PRESUMPTION OF RELIANCE

       473.    Defendants admit that Energy Transfer’s common units were traded on the NYSE,

that Energy Transfer filed periodic reports with the SEC, that Energy Transfer issued press

releases, and that Energy Transfer was followed by securities analysts. Defendants deny sentences

(h) and (i) of Paragraph 473. Otherwise, Paragraph 473 states legal conclusions for which no

response is required. To the extent a response is required, denied.

       474.    Paragraph 474 states legal conclusions for which no response is required. To the

extent a response is required, denied.

IX.    INAPPLICABILITY OF STATUTORY SAFE HARBOR

       475.    Paragraph 475 states legal conclusions for which no response is required. To the

extent a response is required, denied.

X.     CLASS ACTION ALLEGATIONS

       476.    Paragraph 476 contains a description of the purported class and claims and thus, no

response is required. To the extent a response is required, Defendants admit that the Complaint

purports to be on behalf of the class described in Paragraph 476, but deny that such class should

be certified, and further deny all other allegations in Paragraph 476.

       477.    Defendants admit that Energy Transfer’s common units were traded on the NYSE.

Otherwise, denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 80
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 81 of 87




XI.    CAUSES OF ACTION

  COUNT I (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
            Thereunder Against Energy Transfer and the Speaking Defendants)

       478.    No response to Paragraph 478 is required and therefore it is denied. Defendants

refer Plaintiffs to their responses for each and every allegation set forth above and incorporate

those responses as if fully set forth herein.

       479.    Paragraph 479 states a legal conclusion for which no response is required. To the

extent a response is required, denied.

       480.    Denied.

       481.    Denied.

       482.    Denied.

       483.    Paragraph 483 states legal conclusions for which no response is required. To the

extent a response is required, denied.

       484.    Denied.

       485.    Denied.

       486.    Denied.

       487.    Denied.

 COUNT II (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
            Thereunder Against Energy Transfer and the Speaking Defendants)

       488.    No response to Paragraph 488 is required and therefore it is denied. Defendants

refer Plaintiffs to their responses for each and every allegation set forth above and incorporate

those responses as if fully set forth herein.

       489.    Denied.

       490.    Denied.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 81
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 82 of 87




        491.   Denied.2

                       DEFENSES AND AFFIRMATIVE DEFENSES

        Defendants assert the following defenses, affirmative defenses, and other matters with

respect to each of the purported claims or causes of action alleged in the Complaint. This is not

an exhaustive list of all defenses and reasons that Defendants are not liable, and Defendants do

not assume the burden of proof or persuasion on any of the following where Plaintiffs carry such

burden(s):

        1.     The Complaint fails to state a claim upon which relief may be granted.

        2.     Defendants are not liable because Plaintiffs lack standing to assert claims against

them.

        3.     Plaintiffs’ claim is barred in whole or in part by the applicable statute of limitations,

including, but not limited to, 28 U.S.C. § 1658.

        4.     This action may not be properly maintained as a class action.

        5.     The Complaint fails to plead fraud with particularity as required by Federal Rule

9(b) and the Private Securities Litigation Reform Act of 1995.

        6.     Defendants are not liable because the statements quoted did not contain any untrue

statement of material fact, nor did they omit to state any material fact required to be stated or

necessary to make the statements made not misleading.

        7.     Plaintiffs’ claims are barred, in whole or in part, because the information they

contend was omitted was publicly available and known to the market during the class period.




2
  For the avoidance of doubt, Defendants deny that Plaintiffs are entitled to any of the relief that
they seek on Page 190 of the Operative Complaint and deny allegations on Paragraph 190 on that
basis.


DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 82
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 83 of 87




        8.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs did not

reasonably rely on any statements or omissions for which Defendants allegedly are responsible.

        9.      Defendants are not liable, to the extent Plaintiffs’ claims are based on Defendants’

omission(s) of purported material information, because Defendants had no duty to disclose or

update the information.

        10.     The misstatements or omissions alleged in the Complaint were not made with the

requisite scienter.

        11.     Defendants are not liable because at all times, and with respect to all matters

contained herein, they acted in good faith, exercised reasonable care and did not know, and in the

exercise of reasonable care could not have known, of the purported untruths, misstatements and/or

omissions alleged in the Complaint.

        12.     Defendants are not liable because at all times, and with respect to all matters

contained herein, they acted in good faith and did not directly or indirectly induce the act or acts

constituting the violation or cause of action.

        13.     Defendants’ alleged misstatements or omissions made or caused to be made by

Defendants were based in reasonable reliance upon the work, opinions, information,

representations and advice of others upon whom they were entitled to rely.

        14.     To the extent Plaintiffs’ allegations are based on forward-looking statements, such

statements bespoke caution in outlook and fell short of the certainty of assurances required for a

finding of falsity.

        15.     Pursuant to 15 U.S.C. § 78u-5(c), Defendants are not liable for any forward-looking

statements because any such forward-looking statements were (i) accompanied by meaningful




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 83
         Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 84 of 87




cautionary language, (ii) immaterial, and/or (iii) made without actual knowledge that the

statements were false or misleading.

         16.   Defendants are not liable because Plaintiffs’ claims are barred, in whole or in part,

because Plaintiffs voluntarily assumed the risk of losses alleged in the Complaint.

         17.   Plaintiffs’ claims are barred in whole or in part by the doctrines of waiver, estoppel,

ratification, unclean hands, laches, and in pari delicto.

         18.   Plaintiffs’ claims are barred in whole or in part because the alleged misstatements

and omissions alleged in the Complaint did not affect the market price of the Energy Transfer’s

stock.

         19.   In the event Plaintiffs recover damages, such damages shall be limited to only those

losses caused by the fraud as opposed to other factors and/or market conditions and each Defendant

shall be liable solely for the portion of the judgment that corresponds to the percentage of its or his

or her responsibility because it or he or she did not knowingly commit a violation of the federal

securities laws. See 15 U.S.C. § 78u-4.

         20.   Any damages Plaintiffs sustained must be offset by any tax or such benefits

received.

         21.   Plaintiffs’ claims are barred or must be reduced by their failure to mitigate damages.

         22.   Plaintiffs’ losses are speculative or uncertain and therefore not compensable.

         23.   Any damages Plaintiffs sustained are limited by PSLRA’s 90-day “bounce-back”

rule.

         24.   Defendants are not liable because Plaintiffs’ alleged damages, if any, were the

result of one or more intervening or superseding causes or caused by the acts and/or failures to act




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 84
        Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 85 of 87




of persons and/or entities other than Defendants, and were not the result of any act or omission on

the part of Defendants.

        25.    Defendants are not liable because Plaintiffs’ losses, if any, were not caused by

Defendants.

                                     RELIEF REQUESTED

        Wherefore, having fully answered, Defendants request that the Court deny all relief sought

in the Complaint, award Defendants their costs, and grant it such other relief as to which it may be

entitled.

                                                ***

        Defendants reserve the right to modify their answers to the specific allegations set forth in

the Complaint and/or to assert additional defenses as they become known during the pendency of

this action.




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 85
       Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 86 of 87




Date: June 11, 2021                 Respectfully submitted,
                                    /s/Michael C. Holmes
                                    Michael C. Holmes
                                    Craig E. Zieminski
                                    Robert Ritchie
                                    VINSON & ELKINS LLP
                                    2001 Ross Ave., Suite 3900
                                    Dallas, TX 75201
                                    Tel: (214) 220-7700
                                    Fax: (214) 999-7923
                                    mholmes@velaw.com
                                    czieminski@velaw.com
                                    rritchie@velaw.com



                                    Marc J. Sonnenfeld (No. 17210)
                                    Karen Pieslak Pohlmann (No. 60079)
                                    Laura H. McNally (No. 310658)
                                    Amanda F. Lashner (No. 314443)
                                    MORGAN, LEWIS & BOCKIUS LLP
                                    1701 Market Street
                                    Philadelphia, PA 19103-2921
                                    Telephone: 215.963.5000
                                    Facsimile: 215.963.5001
                                    marc.sormenfeld@morganlewis.com
                                    karen.pohlmann@morganlewis.com
                                    laura.mcnally@morganlewis.com
                                    amanda.lashner@morganlewis.com

                                    Counsel for Defendants




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 86
       Case 2:20-cv-00200-GAM Document 69 Filed 06/11/21 Page 87 of 87




                               CERTIFICATE OF SERVICE

       I hereby certify that, on June 11, 2021, a true and correct copy of the foregoing document

was served on all counsel of record via the Court’s ECF system.

                                                           /s/ Robert Ritchie
                                                           Robert Ritchie




DEFENDANTS’ ANSWER TO PLAINTIFFS’ OPERATIVE CLASS ACTION COMPLAINT – PAGE 87
